EXHIBIT 10.1
Execution Version
FOURTEENTH AMENDMENT TO CREDIT AGREEMENT
This Fourteenth Amendment to Credit Agreement (this “Amendment”) is entered into
effective as of the 1st day of June, 2020, by and among Gran Tierra Energy
International Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Borrower”), Gran Tierra
Energy Inc., a corporation duly formed and existing under the laws of the State
of Delaware (the “Parent”), The Bank of Nova Scotia, as administrative agent
(the “Administrative Agent”) and the Lenders party hereto.
W I T N E S S E T H:
WHEREAS, the Borrower, the Parent, the Administrative Agent, and Lenders are
parties to that certain Credit Agreement dated as of September 18, 2015 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”) (unless otherwise defined herein, all terms used herein with
their initial letter capitalized shall have the meaning given such terms in the
Credit Agreement as amended by this Amendment);
WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain Loans
to the Borrower and provided certain other credit accommodations to the
Borrower;
The parties desire to enter into this Amendment to (a) reduce the Borrowing Base
from $300,000,000 to $225,000,000 and (b) make certain other amendments and
modifications, in each case upon the terms and conditions set forth herein and
in each case to be effective as of the Fourteenth Amendment Effective Date (as
defined below).
WHEREAS, the Administrative Agent, the Borrower and the Lenders have agreed to
enter into this Amendment to amend the Credit Agreement as more particularly set
forth herein;
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the hereto hereby agree as follows:
SECTION 1.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the satisfaction of
the conditions precedent set forth in Section 3 hereof, the Credit Agreement
(other than the signature pages, Annexes, Exhibits and Schedules thereto except
as included on Exhibit A hereto) is hereby amended effective as of the
Fourteenth Amendment Effective Date by deleting the stricken text (indicated
textually in the same manner as the following example: stricken text) and adding
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.
SECTION 2.Redetermination of Borrowing Base. Subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, the Lenders hereby agree
that for the period from and including


1



--------------------------------------------------------------------------------



the Fourteenth Amendment Effective Date, but until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.08(e), Section 2.08(f) or
Section 9.11(d) of the Credit Agreement, whichever occurs first, the amount of
the Borrowing Base shall be reduced from $300,000,000 to $225,000,000, which
redetermination of the Borrowing Base shall constitute the May 1, 2020 Scheduled
Redetermination of the Borrowing Base. This Section 2 constitutes the New
Borrowing Base Notice for the May 1, 2020 Scheduled Redetermination of the
Borrowing Base.
SECTION 3.Conditions Precedent. This Amendment shall be effective on the date
that each of the following conditions precedent is satisfied or waived in
accordance with Section 12.02 of the Credit Agreement (the “Fourteenth Amendment
Effective Date”):
a.Counterparts. Administrative Agent shall have received from the Lenders
constituting at least the Required Lenders, the Parent, the Borrower and
Guarantors counterparts (in such number as may be requested by the
Administrative Agent) of this Amendment signed on behalf of such Persons.
b.Fees and Expenses. The Borrower shall have paid to the Administrative Agent
and the Lenders all fees required to be paid by the Borrower, including pursuant
to that certain Fee Letter dated on or about the date hereof between the Parent
and the Administrative Agent (the “Fourteenth Amendment Fee Letter”), and all
expenses required to be paid by the Borrower under Section 12.03 of the Credit
Agreement (other than fees of counsel to the Administrative Agent).
c.Representations and Warranties. Each representation and warranty of the
Parent and the Borrower contained in the Credit Agreement and the other Loan
Documents is true and correct in all material respects (except to the extent any
such representation or warranty is qualified by materiality or Material Adverse
Effect, in which case it shall be true and correct in all respects) on the date
hereof after giving effect to the amendments set forth herein, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (except to the extent any such
representation or warranty is qualified by materiality or Material Adverse
Effect, in which case it shall be true and correct in all respects) as of such
specified earlier date.
SECTION 4.Representations and Warranties of the Borrower. To induce the Lenders
and Administrative Agent to enter into this Amendment, each Credit Party hereby
represents and warrants to Lenders and Administrative Agent as follows:
a.Reaffirmation of Loan Documents; Extension of Liens. Any and all of the terms
and provisions of the Credit Agreement and the other Loan Documents shall,
except as amended hereby, remain in full force and effect. The Credit Parties
hereby extend the Liens securing the Secured Obligations until the Secured
Obligations have been paid in full, and agree that the amendments and waivers
herein contained shall in no manner affect or impair the Secured Obligations or
the Liens securing payment and performance thereof, all of which are ratified
and confirmed.
b.Reaffirm Existing Representations and Warranties. Each representation and
warranty of such Credit Party contained in the Credit Agreement and the other
Loan Documents is true and correct in all material respects (except to the
extent any such representation or warranty is qualified by materiality or
Material Adverse Effect, in which case it shall be true and correct in all
respects) on
2

--------------------------------------------------------------------------------



the date hereof after giving effect to the amendments set forth herein, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects (except to the extent
any such representation or warranty is qualified by materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects) as
of such specified earlier date.
c.Due Authorization; No Conflict. The execution, delivery and performance by
such Credit Party of this Amendment are within such Credit Party’s
organizational powers and have been duly authorized by all necessary corporate
and, if required, stockholder or shareholder action (including, without
limitation, any action required to be taken by any class of directors of such
Credit Party or any other Person, whether interested or disinterested, in order
to ensure the due authorization of this Amendment). The execution, delivery and
performance by such Credit Party of this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Parent, such
Credit Party or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of this Amendment, except such as have been obtained or made and
are in full force and effect other than those third party approvals or consents
which, if not made or obtained, would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the enforceability of this Amendment, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of such Credit Party or any order of any Governmental Authority, (c)
will not violate or result in a default under any Material Document or any
indenture, agreement or other instrument binding upon such Credit Party or its
Properties, or give rise to a right thereunder to require any payment to be made
such Credit Party, and (d) will not result in the creation or imposition of any
Lien on any Property of any Credit Party (other than the Liens created by the
Loan Documents).
d.Validity and Enforceability. This Amendment constitutes a legal, valid and
binding obligation of such Credit Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
e.Acknowledgment of No Defenses. Such Credit Party acknowledges that it has no
defense to such Credit Party’s obligation to pay the Obligations when due, or
the validity, enforceability or binding effect against such Credit Party of the
Credit Agreement or any of the other Loan Documents (to the extent a party
thereto) or any Liens intended to be created thereby.
SECTION 5.Miscellaneous.
a.Reaffirmation of Loan Documents. Any and all of the terms and provisions of
the Credit Agreement and the Loan Documents shall, except as amended and
modified hereby, remain in full force and effect. This Amendment shall not limit
or impair any Liens securing the Secured Obligations, each of which are hereby
ratified, affirmed and extended to secure the Secured Obligations as it may be
increased pursuant hereto. This Amendment constitutes a Loan Document.
3

--------------------------------------------------------------------------------



b.Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
c.Counterparts. This Amendment may be executed in counterparts, including,
without limitation, by an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record (an “Electronic
Signature”), and all parties need not execute the same counterpart; however, no
party shall be bound by this Amendment until each Credit Party, the
Administrative Agent and the Lenders have executed a counterpart. Facsimiles or
other electronic transmissions (e.g. pdfs) of such executed counterparts shall
be effective as originals. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Fourteenth Amendment and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
d.Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
e.Headings. The headings, captions and arrangements used in this Amendment are,
unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
f.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.


[Signature pages to follow]


4


--------------------------------------------------------------------------------



BORROWER:  gran tierra energy international  holdings ltd.
By: /s/ Manuel Buitrago    
Name: Manuel Buitrago
Title: President




PARENT:  GRAN TIERRA ENERGY INC.
By: /s/ Ryan Ellson     
Name: Ryan Ellson
Title: Executive Vice President & Chief Financial Officer


1


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:  THE BANK OF NOVA SCOTIA,
By: /s/ Daniel M. Gracian    
Name: Daniel M. Gracian
Title: Director, International Banking




By: /s/ Ana C. Espinoza    
Name: Ana C. Espinoza
Title: Director, International Banking


Signature Page – Fourteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

--------------------------------------------------------------------------------





LENDERS: THE BANK OF NOVA SCOTIA, as a Lender
By: /s/ Daniel M. Gracian    
Name: Daniel M. Gracian
Title: Director, International Banking




By: /s/ Ana C. Espinoza    
Name: Ana C. Espinoza
Title: Director, International Banking


Signature Page – Fourteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

--------------------------------------------------------------------------------



        SOCIÉTÉ GÉNÉRALE,
as a Lender


By: /s/ Max Sonnonstine 
Name: Max Sonnonstine
Title: Director


Signature Page – Fourteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

--------------------------------------------------------------------------------



HSBC BANK CANADA,
as a Lender


By: /s/ Dennis Dasilva 
Name: Dennis Dasilva
Title: Senior Relationship Manager




By: /s/ Bruce Robinson 
Name: Bruce Robinson
Title: Vice President


Signature Page – Fourteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

--------------------------------------------------------------------------------



EXPORT DEVELOPMENT CANADA,
as a Lender


By: /s/ Ashley Glen 
Name: Ashley Glen
Title: Project Finance Manager


By: /s/ James Babbitt 
Name: James Babbitt
Title: Principal
Signature Page – Fourteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)


--------------------------------------------------------------------------------



ROYAL BANK OF CANADA,
as a Lender


By: /s/ Maria Hushovd 
Name: Maria Hushovd
Title: Authorized Signatory


Signature Page – Fourteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF COMMERCE,
as a Lender


By: /s/ Ryan Shea 
Name: Ryan Shea
Title: Director




By: /s/ Adam Fellows 
Name: Adam Fellows
Title: Executive Director


Signature Page – Fourteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

--------------------------------------------------------------------------------





Signature Page – Fourteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)


--------------------------------------------------------------------------------



Each of the undersigned Guarantors (i) consents and agrees to this Amendment,
and (ii) agrees that the Loan Documents and Security Instruments to which it is
a party (including, without limitation, the Guaranty Agreement, dated as of
September 18, 2015, each as amended, modified or supplemented) shall remain in
full force and effect and shall continue to be the legal, valid and binding
obligation of the undersigned, enforceable against it in accordance with its
terms.


CONSENTED, ACKNOWLEDGED AND AGREED TO BY:
GRAN TIERRA ENERGY INC.


By: /s/ Ryan Ellson 
Name: Ryan Ellson
Title:  Executive Vice President & Chief Financial Officer




GRAN TIERRA ENERGY COLOMBIA, LLC


By: /s/ Manuel Buitrango 
Name: Manuel Buitrango
Title:  President




GRAN TIERRA RESOURCES LIMITED


By: /s/ Ryan Ellson 
Name: Ryan Ellson
Title:  Chief Financial Officer 




GRAN TIERRA ENERGY CAYMAN ISLANDS INC.


By: /s/ Manuel Buitrango 
Name: Manuel Buitrango
Title:  President




PETROLIFERA PETROLEUM (COLOMBIA) LIMITED


By: /s/ Manuel Buitrango 
Name: Manuel Buitrango
Signature Page to Guarantor Reaffirmation – Fourteenth Amendment (Gran Tierra
Energy International Holdings Ltd.)

--------------------------------------------------------------------------------



Title:  President 




GRAN TIERRA COLOMBIA INC.


By: /s/ Manuel Buitrango 
Name: Manuel Buitrango
Title:  President


GRAN TIERRA ENERGY RESOURCES INC.


By: /s/ Manuel Buitrango 
Name: Manuel Buitrango
Title:  President 






Signature Page to Guarantor Reaffirmation – Fourteenth Amendment (Gran Tierra
Energy International Holdings Ltd.)


--------------------------------------------------------------------------------



Exhibit A






Annex I


--------------------------------------------------------------------------------









Annex I


--------------------------------------------------------------------------------



EXHIBIT A TO FOURTEENTH AMENDMENT
















image01.jpg [image01.jpg]


















CREDIT AGREEMENT


Dated as of September 18, 2015 among
GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD.,
as Borrower


GRAN TIERRA ENERGY INC.,
as Parent


THE BANK OF NOVA SCOTIA,
as Administrative Agent and Global Coordinator,


THE BANK OF NOVA SCOTIA and SOCIÉTÉ GÉNÉRALE,
as Joint Lead Arrangers and Joint Bookrunners For the Revolving Loans
and


The Lenders Party Hereto












US 7085068v.1






--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page No. Article ARTICLE I Definitions and Accounting Matters 1
Section 1.01 Terms Defined Above 1
Section 1.02 Certain Defined Terms 1
Section 1.03 Types of Loans and Borrowings 3641
Section 1.04 Terms Generally; Rules of Construction 3641
Section 1.05 Accounting Terms and Determinations; GAAP 3642
Section 1.06 Oil and Gas Definitions 3742
Article ARTICLE II The Credits 3742
Section 2.01 [Intentionally Omitted] 3742
Section 2.02 Revolving Credit Commitments 3742
Section 2.03 Loans and Borrowings 3743
Section 2.04 Requests for Borrowings 3844
Section 2.05 Interest Elections 3945
Section 2.06 Funding of Borrowings 4046
Section 2.07 Termination of Revolving Credit Commitments and Termination and
Reduction of Aggregate Maximum Revolving Credit Amounts 4146
Section 2.08 Borrowing Base 4247
Section 2.09 Letters of Credit 4550
Section 2.10 Replacements of Lenders under Certain Circumstances 5156
Article ARTICLE III Payments of Principal and Interest; Prepayments; Fees 5257
Section 3.01 Repayment of Loans 5257
Section 3.02 Interest 5257
Section 3.03 Alternate Rate of Interest 5358
Section 3.04 Prepayments 5360
Section 3.05 Fees 5563
Article ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs 5664
Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 5664
Section 4.02 Presumption of Payment by the Borrower 5865
Section 4.03 Defaulting Lenders 5866
Article ARTICLE V Increased Costs; Break Funding Payments; Taxes;
Illegality 6068
Section 5.01 Increased Costs 6068


1




--------------------------------------------------------------------------------



Section 5.02 Break Funding Payments 6269
Section 5.03 Taxes 6270
Section 5.04 Designation of Different Lending Office 6472
Section 5.05 Illegality 6572
Article ARTICLE VI Conditions Precedent 6573
Section 6.01 Effective Date 6573
Section 6.02 Each Credit Event 6976
Section 6.03 Additional Conditions to Credit Events 6977
Article ARTICLE VII Representations and Warranties 7077
Section 7.01 Organization; Powers 7077
Section 7.02 Authority; Enforceability 7077
Section 7.03 Approvals; No Conflicts 7078
Section 7.04 Financial Condition; No Material Adverse Change 7178
Section 7.05 Litigation 7179
Section 7.06 Environmental Matters 7179
Section 7.07 Compliance with the Laws and Agreements; No Defaults or Borrowing
Base Deficiency 7280
Section 7.08 Taxes 7380
Section 7.09 Employee Benefit Arrangements 7381
Section 7.10 Disclosure; No Material Misstatements 7381
Section 7.11 Insurance 7381
Section 7.12 [Intentionally Omitted] 7481
Section 7.13 Subsidiaries 7481
Section 7.14 Location of Business and Offices 7482
Section 7.15 Properties; Titles, Etc 7582
Section 7.16 Maintenance of Properties 7583
Section 7.17 Marketing of Production 7684
Section 7.18 Swap Agreements and Qualified ECP Guarantor 7684
Section 7.19 Use of Loans and Letters of Credit 7684
Section 7.20 Solvency 7784
Section 7.21 Material Documents 7785
Section 7.22 Ranking 7785
Section 7.23 Anti-Corruption Laws and Sanctions 7785
Section 7.24 Anti-Terrorism Laws/OFAC 7885
Section 7.25 Foreign Exchange Special Regime 7886
2



--------------------------------------------------------------------------------





3




--------------------------------------------------------------------------------



Section 7.26 Investment Company Act 7886
Article ARTICLE VIII Affirmative Covenants 7886
Section 8.01 Financial Statements; Other Information 7886
Section 8.02 Notices of Material Events 8391
Section 8.03 Existence; Conduct of Business 8392
Section 8.04 Payment of Tax Obligations 8392
Section 8.05 Performance of Obligations under Loan Documents 8492
Section 8.06 Operation and Maintenance of Properties; Subordination of
Operator’s Liens 8492
Section 8.07 Insurance 8593
Section 8.08 Books and Records; Inspection Rights 8593
Section 8.09 Compliance with Laws 8594
Section 8.10 Environmental Matters 8594
Section 8.11 Further Assurances 8695
Section 8.12 Reserve Reports 8795
Section 8.13 Title Information 8896
Section 8.14 Guaranty; Collateral 8897
Section 8.15 Unrestricted Subsidiaries 9098
Section 8.16 Minimum Hedging Requirement 99
Article ARTICLE IX Negative Covenants 9099
Section 9.01 Financial Covenants 9199
Section 9.02 Debt 91
Section 9.02 Debt 100
Section 9.03 Liens 93102
Section 9.04 Restricted Payments; Repayment of Senior Debt; Amendments to
Terms of Senior Debt 94102
Section 9.05 Investments, Loans and Advances 95105
Section 9.06 Nature of Business; Unrestricted Subsidiaries 98107
Section 9.07 Limitation on Leases 98108
Section 9.08 Proceeds of Notes 99108
Section 9.09 Sale or Discount of Receivables 99108
Section 9.10 Mergers, Etc 99108
Section 9.11 Disposition of Properties 99109
Section 9.12 Environmental Matters 101111
Section 9.13 Transactions with Affiliates 101111


4




--------------------------------------------------------------------------------



Section 9.14 Restrictive Agreements 102112
Section 9.15 Swap Agreements 102112
Section 9.16 Material Documents 103113
Section 9.17 Acquisitions 113
Section 9.18 Marketing Activities 103114
Section 9.18 Sanctions 104
Section 9.19 Sanctions 114
Section 9.20 Anti-Corruption Laws 104114
Article ARTICLE X Events of Default; Remedies 104114
Section 10.01 Events of Default 104114
Section 10.02 Remedies 106117
Article ARTICLE XI The Agents 108119
Section 11.01 Appointment; Powers 108119
Section 11.02 Duties and Obligations of Administrative Agent 108119
Section 11.03 Action by Administrative Agent 109120
Section 11.04 Reliance by Administrative Agent 110120
Section 11.05 Subagents 110121
Section 11.06 Resignation or Removal of Administrative Agent 110121
Section 11.07 Agents as Lenders 111121
Section 11.08 No Reliance 111121
Section 11.09 Administrative Agent May File Proofs of Claim 111122
Section 11.10 Withholding Tax 112122
Section 11.11 Authority of Administrative Agent to Release Collateral and
Liens 112123
Section 11.12 Colombian Security Documents 114124
Section 11.13 Global Coordinator, Mandated Lead Arranger, Lead Manager and the
Arrangers 114125
Section 11.14 Intercreditor Agreement 114125
Article ARTICLE XII Miscellaneous 115126
Section 12.01 Notices 115126
Section 12.02 Waivers; Amendments 116127
Section 12.03 Expenses, Indemnity; Damage Waiver 118128
Section 12.04 Successors and Assigns 120131
Section 12.05 Survival; Revival; Reinstatement 124134
Section 12.06 Counterparts; Integration; Effectiveness 124135
Section 12.07 Severability 125135
5



--------------------------------------------------------------------------------





6




--------------------------------------------------------------------------------



Section 12.08 Right of Setoff 125136
Section 12.09 Governing law; Jurisdiction; Consent to Service of Process 125136
Section 12.10 Headings 127137
Section 12.11 Confidentiality 127137
Section 12.12 Interest Rate Limitation 127138
Section 12.13 Judgment Currency 128139
Section 12.14 Exculpation Provisions129EXCULPATION PROVISIONS 139
Section 12.15 Collateral Matters; Secured Swap Agreements and Specified Cash
Management Agreements 129139
Section 12.16 Collateral Assignment of Swap Agreements 129140
Section 12.17 No Third Party Beneficiaries 130140
Section 12.18 USA Patriot Act Notice 130140
Section 12.19 English Language 131141
Section 12.20 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. 131141 Section 12.21 Security Trustee 131142
Section 12.22 Certain ERISA Matters 142
Section 12.23 Acknowledgement Regarding Any Supported QFCs 143


7



--------------------------------------------------------------------------------



ANNEXES, EXHIBITS AND SCHEDULES*
Annex I List of Maximum Credit Amounts
Exhibit A-1 Form of Revolving Credit Note
Exhibit A-2 [Reserved]
Exhibit B Form of Borrowing Request
Exhibit C Form of Interest Election Request
Exhibit D Form of Compliance Certificate
Exhibit E Security Instruments
Exhibit F Form of Assignment and Assumption
Exhibit G Petrolatina Constitutional Document Amendments


Schedule 1.02(a) Hydrocarbon Properties/Concession Agreements
Schedule 1.02(b) Eligible Buyers
Schedule 1.02(c) Offtake Agreements
Schedule 1.02(d) Guarantors
Schedule 7.05 Litigation
Schedule 7.06 Environmental Matters
Schedule 7.13 Subsidiaries
Schedule 7.18 Swap Agreements
Schedule 9.03 Liens
Schedule 9.05 Investments
Schedule 9.13 Transactions with Affiliates








*These exhibits and schedules have been omitted pursuant to Item 601(a)(5) of
Regulation S-K. The registrant undertakes to provide further information
regarding such omitted materials to the Commission upon request.


8



--------------------------------------------------------------------------------





9




--------------------------------------------------------------------------------



1820(b) and 1951-1959), the Trading With the Enemy Act (50 U.S.C. § 1 et seq.,
as amended), and Executive Order 13224 (effective September 24, 2001).


“Applicable Margin” means, for any day, with respect to the Revolving Credit
Commitment Fee Rate, any ABR Revolving Loan or Eurodollar Revolving Loan, as the
case may be, the rate per annum set forth in the Senior Secured Leverage Ratio
Grid below based upon the Senior Secured Leverage Ratio then in effect:

Senior Secured Leverage Ratio GridSenior Secured Leverage RatioABR Loan
MarginEurodollar Loan MarginRevolving Credit Commitment Fee Rate<0.50 to 1.00
0.651.90%
1.652.90%
0.4125%0.7250%
≥0.50 to 1.00, but
<1.00 to 1.00
0.952.20%
1.953.20%
0.4875%0.8000%
≥1.00 to 1.00, but
<1.50 to 1.00
1.152.40%
2.153.40%
0.5375%0.8500%
≥1.50 to 1.00, but
<2.00 to 1.00
1.402.65%
2.403.65%
0.6000%0.9125%
≥2.00 to 1.00, but
<2.50 to 1.00
1.903.15%
2.904.15%
0.7250%1.0375%
≥2.50 to 1.00, but
<2.75 to 1.00
2.153.40%
3.154.40%
0.7875%1.1000%
≥2.75 to 1.00
2.653.90%
3.654.90%
0.9125%1.2250%

From and after the Fourteenth Amendment Effective date until the Covenant Relief
Period Expiration Date, the ABR Loan Margin and Eurodollar Loan Margin in the
grid immediately above shall equal the applicable amount set forth in the grid
above plus 125 basis points (1.25%).


Any increase or decrease in the Applicable Margin resulting from a change in the
Senior Secured Leverage Ratio shall become effective as of the first Business
Day immediately following the date of delivery of a compliance certificate
pursuant to Section 8.01(c); provided, however, that if any such compliance
certificate is not delivered when due in accordance with such Section 8.01(c),
then the Applicable Margin shall be set as if the Senior Secured Leverage Ratio
was ≥2.75 to 1.00 and shall continue to so apply to and including the date on
which such compliance certificate is so delivered pursuant to Section 8.01(c).
The Applicable Margin in effect on the Eleventh Fourteenth Amendment Effective
Date shall be based on a Senior Secured Leverage Ratio of under 0.50 1.00 to
1.00 until the first calculation date following the Eleventh Fourteenth
Amendment Effective Date.


In the event that any financial statements under Section 8.01 or a compliance
certificate pursuant to Section 8.01(c) is shown to be inaccurate at any time
that this Agreement is in effect and any Loans or Revolving Credit Commitments
are outstanding hereunder when such inaccuracy
3



--------------------------------------------------------------------------------





3




--------------------------------------------------------------------------------



“Availability Period” means the period from and including the Effective Date to
but excluding the Revolving Loan Termination Date.


“Available Amount” means, at any date of determination, an aggregate amount
equal to (a) the amount equal to the sum, determined on a cumulative basis, of
(i) the Available Amount Cap, plus (ii) the amount of (A) cash distributions
received by the Parent, the Borrower or any Restricted Subsidiary from any
Unrestricted Subsidiary or any minority Investment (other than net cash proceeds
from a disposition of the Equity Interests of PetroTal to the extent used to
repay Senior Debt pursuant to Section 9.04(b)), (B) cash repayment received by
the Parent, the Borrower or any Restricted Subsidiaries in respect of any
Investment constituting a loan or advance, or and (C) cash receipts (whether as
distributions or returns) or income, in either case, from any Investment made
pursuant to clause (z) of Section 9.05(l9.05(k), in each case to the extent such
distributions, repayments or income are, within 180 days from the date of
receipt thereof, invested in Investments permitted by Sections 9.05(h), (j) or
(lk); minus (b) the amount of dollars used to make Investments to pursuant to
Section 9.05(e)(ii) (exclusive of any amounts of such Investments in which the
Administrative Agent has a first priority perfected security interest) or
Section 9.05(l9.05(k).


“Available Amount Cap” means, at any date of determination, the lesser of
(a)$250,000,000.00 and (b) an aggregate amount, not less than zero, determined
on a cumulative basis equal to (i) $150,000,000.00 and (ii) (X) plus (if such
number is positive) 25% of Adjusted Consolidated Net Income or (Y) minus (if
such number is negative) 100% of Adjusted Consolidated Net Income, in either
case, for the period (taken as one accounting period) from October 1, 2017 to
the end of the fiscal quarter most recently ended in respect of which a
compliance certificate has been delivered as required pursuant to Section
8.01(c).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation.


“Banking Day” means any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or Toronto are authorized or required by law
to remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which banks are
open for dealings in US Dollar deposits in the London interbank market.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination
5



--------------------------------------------------------------------------------



of the Administrative Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment; provided that a Bankruptcy


5




--------------------------------------------------------------------------------



therein and (b) the date on which the administrator of the LIBO Rate permanently
or indefinitely ceases to provide the LIBO Rate; or


a.in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:


(a)a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;


(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBO Rate,
a resolution authority with jurisdiction over the administrator for the LIBO
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBO Rate, which states that the administrator of
the LIBO Rate has ceased or will cease to provide the LIBO Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate; or


(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate announcing that the LIBO Rate is no
longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 45th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 45 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Revolving Credit Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such notice by the Required
Revolving Credit Lenders) and the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period
(a)beginning at the time that such Benchmark Replacement Date has occurred if,
at such time, no Benchmark Replacement has replaced the LIBO Rate for all
purposes hereunder in accordance with Section 3.03 and (b) ending at the time
that a Benchmark Replacement has replaced the LIBO Rate for all purposes
hereunder pursuant to Section 3.03.


7



--------------------------------------------------------------------------------



“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


8




--------------------------------------------------------------------------------



image112.jpg [image112.jpg]“Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230.


“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.


“Bermuda Security Documents” means, collectively, each of the following
documents:


i.a deed of charge agreement executed and delivered by Gran Tierra Energy
Colombia to the Administrative Agent dated as of the Effective Date (as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time), in form and substance satisfactory to the Administrative Agent;


ii.a deed of charge agreement executed and delivered by Petrolifera to the
Administrative Agent dated as of the Effective Date (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time), in
form and substance satisfactory to the Administrative Agent;


iii.the Deposit Account Control Agreement (Gran Tierra Energy Colombia);


iv.the Deposit Account Control Agreement (Petrolifera);and


v.the Deposit Account Control Agreement (Gran Tierra Energy Resources
Inc.); and


vi.(e)any other documents reasonably required by the Administrative Agent to
be executed in connection with the creation, attachment and/or perfection under
the laws of Bermuda of the security interests to be granted pursuant to the
aforementioned security documents or any of the other Security Instruments.


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.


“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.


“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.08, as the same may be adjusted from time to time
pursuant to Section 9.11(d).


9



--------------------------------------------------------------------------------



“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.


10




--------------------------------------------------------------------------------



the contrary (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith, or in implementation thereof and (ii) all requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor similar authority) or the United States
or Canadian financial regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated, issued or implemented.


“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (except as otherwise provided in the definition of “FATCA”), and
the regulations promulgated thereunder.


“Collateral” means all the “Collateral” and “Derechos”, in each case, as defined
in the applicable Security Instruments and all other Property, now owned or
hereafter acquired on which Liens have been granted (or are required to have
been granted) to the Administrative Agent, for the benefit of the Secured
Parties, or to each Secured Party, as applicable, to secure the Secured
Obligations; provided that “Collateral” shall exclude any “Excluded Property” as
defined in the Guaranty Agreement.
“Collateral Account” has the meaning assigned such term in Section 2.09(j)(ii).
“Collection Account” means a deposit account approved by the Administrative
Agent, and
maintained with Scotiabank, as depositary (or its successors in such capacity),
or HSBC Bank Bermuda Limited or one or more other banks satisfactory to the
Administrative Agent.


“Colombia” means The Republic of Colombia.


“Colombian Branches” means, collectively, (a) Petrolifera Petroleum (Colombia)
Limited, the Colombian branch office of Petrolifera, (b) Gran Tierra Energy
Colombia, Ltd., the Colombian branch office of Gran Tierra Energy Colombia, and
(c) any other Colombian Branch office of a Credit Party.


“Colombian Hydrocarbon Properties” means (a) as of the Ninth Fourteenth
Amendment Effective Date, the Hydrocarbon Interests set forth on Schedule
1.02(a); and (b) from time to time and at any time after the Effective Date, all
Hydrocarbon Interests in Colombia in which the Borrower or any Restricted
Subsidiary shall have an interest and that have been included in the Borrowing
Base.


“Colombian Notes” means the Colombian law pagarés with blank spaces and their
corresponding letters of instruction, issued by the Borrower and described in
Section 2.03(d), in form and substance satisfactory to the Administrative Agent,
together with all amendments, modifications, replacements, extensions and
rearrangements thereof.


11



--------------------------------------------------------------------------------



“Colombian Oil and Gas Properties” means Oil and Gas Properties of the Credit
Parties located in Colombia.


“Colombian Pesos” refers to lawful money of Colombia.


11




--------------------------------------------------------------------------------



a.the net income (but not loss) during such period of any Consolidated
Restricted Subsidiary to the extent that the declaration or payment of dividends
or similar distributions or transfers or loans by that Consolidated Restricted
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Governmental Requirement applicable to such
Consolidated Restricted Subsidiary or is otherwise restricted or prohibited, in
each case determined in accordance with GAAP; (c) the net income (or deficit) of
any Person accrued prior to the date it becomes a Consolidated Restricted
Subsidiary or is merged into or consolidated with the Parent or any of its
Consolidated Restricted Subsidiaries; (d) any extraordinary non-cash gains or
losses during such period; (e) any gains or losses attributable to writeups or
writedowns of assets, including ceiling test writedowns and (f) any net income
attributable to (including net income received as a result of the ownership of)
Ecuadorian Oil and Gas Properties (other than to the extent actually received in
cash by the Parent or a Consolidated Restricted Subsidiary; provided that the
Borrower shall, together with the financial statements required pursuant to
Section 8.01(d), provide a certificate executed by a Responsible Officer
certifying (i) as to such amount to be included in the calculation of
Consolidated Net Income in such applicable period and (ii) that such received
amounts received by such Person are attributable to Ecuadorian Oil and Gas
Properties and attaching thereto supporting information reasonably acceptable to
the Administrative Agent); and provided, further that if a Material Acquisition
or Material Disposition shall occur during such period (or, with respect to any
pro forma calculation pursuant to this Agreement, after the end of such period
but prior to or substantially simultaneously with the date on which such pro
forma calculation is made), then Consolidated Net Income shall be calculated
after (x) at the option of the Borrower, giving pro forma effect to such
Material Acquisition or (y) giving pro forma effect to such Material Disposition
as if such Material Acquisition or Material Disposition had occurred on the
first day of such period.


“Consolidated Restricted Subsidiaries” means each Restricted Subsidiary of the
Parent which is a Consolidated Subsidiary.


“Consolidated Subsidiaries” means each Subsidiary of the Parent (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Covenant Relief Period” means the period commencing on the date of the
Fourteenth Amendment Effective Date and ending on the Covenant Relief Period
Expiration Date.
“Covenant Relief Period Expiration Date” means the earlier of (a) the date upon
which the Borrower delivers an irrevocable written notice to the Administrative
Agent on or prior to August 31, 2021 which (i) notifies the Administrative Agent
and the Lenders that the Borrower is irrevocably electing to terminate the
Covenant Relief Period and (ii) upon the request of the Administrative Agent in
its sole discretion, attaches detailed calculations demonstrating Pro Forma
Compliance (A) for the most recently ended fiscal quarter as if the Covenant
Relief
13



--------------------------------------------------------------------------------



Period Expiration Date had occurred as of such fiscal quarter and (B) as of the
end of each of the next


14




--------------------------------------------------------------------------------



four fiscal quarters immediately after the proposed Covenant Relief Period
Expiration Date, in the case of this clause (B), with the Pro Forma Projections
and (b) October 1, 2021.


“Convertible Senior Notes” means any Senior Debt that is convertible into, or
exchangeable for, Equity Interests constituting common stock of any Credit
Party.


“Convertible Senior Notes Documents” shall mean, collectively, any notes
evidencing any Convertible Senior Notes, any Convertible Senior Notes Indenture,
and all other agreements, documents and instruments now or at any time executed
and delivered by the Parent or any other Credit Party in connection with any
Convertible Senior Notes.


“Convertible Senior Notes Indenture” means any indenture (including the Initial
Convertible Senior Notes Indenture) pursuant to which any Convertible Senior
Notes are issued.


“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Covered Party” has the meaning set forth in Section 12.23.


“Credit Parties” means, collectively, the Parent, the Borrower and each
Subsidiary Guarantor.


“Creditor Party” means the Administrative Agent, the Issuing Bank or any Lender.
“C T Corporation” means C T Corporation System, a Delaware corporation.
“Currency Exchange Agreement” means any agreement or arrangement providing for
the transfer or mitigation of risks of fluctuations in the exchange rate between
currencies either generally or under specific contingencies.


“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services (other
than accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than ninety
(90) days past the date of invoice or delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP); (d) all obligations under Capital Leases;
(e) all obligations under Synthetic Leases;
(f)all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a
15



--------------------------------------------------------------------------------



Lien on any Property of such Person, whether or not such Debt is assumed by such
Person; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which


16




--------------------------------------------------------------------------------



satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event or a Bail-In Action.


“Deposit Account Control Agreement” means a deposit account control agreement in
form and substance satisfactory to the Administrative Agent, as the same may be
amended, modified or supplemented from time to time.


“Deposit Account Control Agreement (Gran Tierra Energy Colombia)” means the
Deposit Account Control Agreement dated as of the Effective Date among Gran
Tierra Energy Colombia, the Administrative Agent and HSBC Bank Bermuda Limited
(and its successors in such capacity), as the same may be amended, modified or
supplemented from time to time.


“Deposit Account Control Agreement (Gran Tierra Energy Resources Inc.)” means
the Deposit Account Control Agreement dated as of October 17, 2019, among Gran
Tierra Energy Resources Inc. Sucursal Colombia, the Administrative Agent and
HSBC Bank Bermuda Limited (and its successors in such capacity), as the same may
be amended, modified or supplemented from time to time.
“Deposit Account Control Agreement (Petrolifera)” means the Deposit Account
Control Agreement dated as of the Effective Date among Petrolifera, the
Administrative Agent and HSBC Bank Bermuda Limited, as depositary (or its
successors in such capacity), as the same may be amended, modified or
supplemented from time to time.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself, or whose government, is the subject of any
Sanction.


“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is 180 days after the earlier
of (a) the Revolving Credit Maturity Date and (b) the date on which there are no
Loans, LC Exposure or other obligations hereunder outstanding and all of the
Revolving Credit Commitments are terminated.


“Division” means with respect to any Person, a division of or by such Person
into two or more Persons pursuant to the laws of the jurisdiction of any such
Person’s organization. “Divide” shall have the correlative meaning to Division.


“Early Opt-in Election” means the occurrence of:


i.(i) a determination by the Administrative Agent or (ii) a notification by the
Required Revolving Credit Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Revolving Credit Lenders have determined that
U.S. dollar-denominated
16



--------------------------------------------------------------------------------



syndicated credit facilities being executed at such time, or that include
language similar to that contained in


17




--------------------------------------------------------------------------------



Section 3.03, are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and


i.(i) the election by the Administrative Agent or (ii) the election by the
Required Revolving Credit Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders or by the
Required Revolving Credit Lenders of written notice of such election to the
Administrative Agent.


“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income Taxes, depreciation,
depletion, amortization, exploration expenses and other similar noncash charges,
minus all noncash income added to Consolidated Net Income.


“Ecuadorian Oil and Gas Properties” means Oil and Gas Properties of the Credit
Parties located in Ecuador.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority,
(b)any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).


“Eighth Amendment Effective Date” means September 18, 2017.


“Eleventh Amendment” means that certain Eleventh Amendment to Credit Agreement,
dated as of the Eleventh Amendment Effective Date, by and among the Borrower,
the Parent and the Lenders.


“Eleventh Amendment Effective Date” means December 20, 2018.


“Eligible Buyers” means (a) Ecopetrol S.A., (b) Petrobras Internacional
Braspetro B.V.,
(c)Petrobras Colombia Limited, (d) each of the Persons listed on Schedule
1.02(b), (e) in the case of Colombian Hydrocarbon Properties not operated by any
Credit Party, any buyer
18



--------------------------------------------------------------------------------



approved by the operator thereof other than an Affiliate of the Parent, (f)
Shell Colombia S.A., (g) Trafigura Pte Ltd, (h) C.I. Trafigura Petroleum
Colombia S.A.S., (i) any Investment Grade Person and
(j) any additional Persons that have been approved in writing by the
Administrative Agent and the


19




--------------------------------------------------------------------------------



Lien referred to in this clause does not materially impair the use of the
Property covered by such Lien for the purposes for which such Property is held
by the Parent, the Borrower or any Restricted Subsidiary or materially impair
the value of such Property subject thereto; (e) Liens arising solely by virtue
of any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution; provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Parent or any of its Subsidiaries to provide collateral to the depository
institution; (f) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Parent, the
Borrower or any Restricted Subsidiary that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Parent, the
Borrower or any Restricted Subsidiary or materially impair the value of such
Property subject thereto; (g) Liens on cash or securities directly pledged to
secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business; provided that Permitted EDC Debt
may not be secured by Liens in this clause (g) and (h) judgment and attachment
Liens not giving rise to an Event of Default; provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; provided further that Liens described in clauses (a)
through (e) shall remain “Excepted Liens” only for so long as no action to
enforce such Lien has been commenced and no intention to subordinate the first
priority Lien granted in favor of the Administrative Agent and the Lenders is to
be hereby implied or expressed by the permitted existence of such Excepted
Liens.


“Excess Cash” has the meaning assigned to it in Section 3.04(e).


“Exchange Offer” means a registered offer to exchange outstanding Senior Debt
for new Senior Debt (the “exchange notes”) having terms substantially identical
in all material respects to such outstanding Senior Debt (except that the
exchange notes shall not contain any transfer restrictions).


“Excluded Cash” means, with respect to cash and Cash Equivalents held by the
Credit Parties, on any date of determination, any (i) Cash Collateral, (ii) cash
collateral or cash deposits received from a Person (other than a Credit Party)
and held by a Credit Party, (iii) cash collateral given by a Credit Party to
another Person (other than a Credit Party) and other cash, in each case, held by
or on behalf of, another Person (other than a Credit Party) pursuant to any
contractual or regulatory obligation, (iv) cash necessary to cover daylight
overdrafts, (v) cash on hand necessary to fund (A) those obligations payable
within the immediately succeeding five Business Days and (B) those trade or
trading obligations to be prepaid in the ordinary course of business in lieu of
posting collateral within the immediately succeeding five Business Days, (vi)
any amounts held in suspense, any cash set aside to pay royalty obligations,
working interest obligations, production payments, severance taxes and similar
obligations of the Credit Parties which are then due and owing to third parties
and (vii) cash in any segregated Deposit Account
20



--------------------------------------------------------------------------------



used exclusively for (and the balance of which consists solely of funds set
aside in connection with) payroll, payroll taxes,


21




--------------------------------------------------------------------------------



and employee wage and benefit payments to or for the benefit of any employees,
officers or directors of the Borrower or any Subsidiary. Notwithstanding
anything to the contrary in the foregoing sentence, cash held on behalf of third
parties pursuant to binding and enforceable agreements as withholding taxes
payable to Colombian tax authorities shall not constitute cash of the Credit
Parties unless and until such cash is no longer payable to Colombian tax
authorities.


“Excluded Subsidiaries” means each of Gran Tierra (PUT-7) Limited, PetroLatina
Energy Limited (including PetroLatina Energy PLC Sucursal Columbia), PetroLatina
(CA) Limited, Taghmen Argentina Limited, R.L. Petroleum Corp. (including R.L.
Petroleum Corp. Sucursal Columbia S.A.), North Riding Inc. (including North
Riding Sucursal Columbia) and Petroleos Del Norte S.A.; provided that any of the
foregoing Persons shall cease to be Excluded Subsidiaries on the earlier of (a)
December 31, 2018 (or such later date as may be acceptable to the Administrative
Agent in its sole discretion) to the extent such Person (x) has not been
dissolved, (y) has not been placed into (and remains in) a legally binding
liquidation, dissolution or winding-up proceeding or action (whether voluntary
or involuntary), or (z) has not merged with and into a Credit Party by such date
and (b) the date such Excluded Subsidiary (i) acquires or owns material
Properties other than (A) Properties it owns as of the Eighth Amendment
Effective Date, (B) Properties owned by another Excluded Subsidiary as of the
Eighth Amendment Effective Date and transferred to such Excluded Subsidiary by
such other Excluded Subsidiary, (C) Equity Interests in, and Debt issued by,
other Excluded Subsidiaries and (D) repayments on intercompany debt that was
existing on the Eighth Amendment Effective Date and owing to such Excluded
Subsidiary (or to another Excluded Subsidiary to whom such debt has been
assigned by such Excluded Subsidiary) or (ii) owes Debt to a Person other than a
Subsidiary of the Borrower or to another Excluded Subsidiary. For the avoidance
of doubt, as of the Fourteenth Amendment Date there are no Excluded
Subsidiaries.


“Excluded Swap Obligations” has the meaning assigned to such term in the
Guaranty Agreement.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Credit Party hereunder or under any other Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located, (b) any branch profits Taxes or
similar Taxes imposed by any jurisdiction in which any Credit Party is located,
(c) Taxes attributable to such recipient’s failure to comply with Section
5.03(e) and (d) any United States withholding Tax that is imposed under FATCA.


“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 30, 2013 among the Borrower, the Parent, Wells Fargo Bank, National
Association, as administrative agent, and the lenders and other agents party
thereto (as heretofore amended, modified, supplemented or restated).


“Fair Market Value” shall mean, with respect to any Property on any date of
determination, the value of the consideration obtainable in a sale of such
Property or at such date
22



--------------------------------------------------------------------------------



of determination assuming a sale by a willing seller to a non-affiliated willing
purchaser dealing at arm’s length and


23




--------------------------------------------------------------------------------



arranged in an orderly manner over a reasonable period of time having regard to
the nature and characteristics of such Property.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreements entered into in connection therewith, and any
fiscal or regulatory legislation, rules, guidance notes or practices adopted
pursuant to such intergovernmental agreement.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Banking Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Banking Day, the average (rounded upwards, if necessary, to the
next 1/100 of 1%) of the quotations for such day for such transactions received
by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org or any successor source.


“Fee Letter” means, collectively (a) the Agency Fee Letter dated as of August
18, 2015, between the Parent and the Administrative Agent and (b) the Fee Letter
dated as of June 30, 2016, between the Parent and the Administrative Agent.


“Financial Letter of Credit” means a stand-by Letter of Credit if it serves as a
payment guarantee of the Borrower’s financial obligations and is treated as a
direct credit substitute in the Administrative Agent’s reasonable opinion.


“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Parent.


“Financial Statements” means the Parent’s consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2016.


“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction, and Canada and each Province thereof shall be deemed to
constitute a single jurisdiction.


24



--------------------------------------------------------------------------------



“Fourteenth Amendment” means that certain Fourteenth Amendment to Credit
Agreement, dated as of the Fourteenth Amendment Effective Date, by and among the
Borrower, the Parent, the Guarantors and the Lenders party thereto.


“Fourteenth Amendment Effective Date” means June 1, 2020.


25




--------------------------------------------------------------------------------





“Fundamental Change” has the meaning given to the term “fundamental change” in
the Initial Convertible Senior Notes Indenture or the meaning given to the term
“fundamental change” as defined in any other Convertible Senior Notes Indenture
in a manner substantially consistent with the definition of “fundamental change”
as defined in the Initial Convertible Senior Notes Indenture.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.


“Governmental Authority” means the government of the United States of America,
Canada, Colombia, Bermuda, the Cayman Islands, Spain, the United Kingdom or
Panama, any other nation or any political subdivision thereof, whether state,
department, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.


“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, resolution, instruction, circular, certificate, license, rules of common
law, authorization or other directive or requirement, whether now or hereinafter
in effect, of any Governmental Authority.


“Gran Tierra Callco ULC” means Gran Tierra Callco ULC, an unlimited liability
corporation organized under the laws of the Province of Alberta, Canada.


“Gran Tierra Energy Colombia” means Gran Tierra Energy Colombia, Ltd.LLC, a
limited partnership organized liability company registered by way of
continuation under the laws of Utahthe Cayman Islands.


“Gran Tierra Energy Canada ULC” means Gran Tierra Energy ULC, an unlimited
liability corporation organized under the laws of the Province of Alberta,
Canada.


“Gran Tierra Energy Resources Inc.” means Gran Tierra Energy Resources Inc., an
exempted company organized under the laws of the Cayman Islands.


“Gran Tierra Exchangeco Inc.” means Gran Tierra Exchangeco Inc., a corporation
organized under the laws of the Province of Alberta.


“Gran Tierra Goldstrike Inc.” means Gran Tierra Goldstrike Inc., a corporation
organized under the laws of the Province of Alberta.


“Gran Tierra Resources” means Gran Tierra Resources Limited, a company organized
under the laws of Alberta, Canada


“Guarantor” means (a) the Parent and (b) each Subsidiary that guarantees or is
required to guarantee the Secured Obligations hereunder (including pursuant to
Section 6.01 and
26



--------------------------------------------------------------------------------



Section 8.14(a)). On the Eleventh Fourteenth Amendment Effective Date, the
Subsidiaries set forth on Schedule 1.02(d) are Guarantors.


27




--------------------------------------------------------------------------------



agreements with, any Governmental Authority, in each case whether or not having
the force of law.




27




--------------------------------------------------------------------------------









Credit.
“LC Commitment” at any time means $100,000,000.



“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all



outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Revolving Credit Percentage of the total LC
Exposure at such time.


“Lead Manager” means each of Export Development Canada and Natixis, New York
Branch.


“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.


“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for US Dollars) for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as shall be
selected by the Administrative Agent in its reasonable discretion (in each case,
the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two (2)
Banking Days prior to the commencement of such Interest Period; provided that,
(x) if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement and (y) if the LIBO Screen Rate
shall not be available at such time for a period equal in length to such
Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall be the
Interpolated Rate at such time, subject to Section 3.03 in the event that the
Administrative Agent shall reasonably conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided further, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate”


28




--------------------------------------------------------------------------------



is used in connection with an ABR Borrowing, such rate shall be determined as
modified by the definition of Adjusted LIBOR Rate for such Interest Period.


“LIBO Screen Rate” has the meaning assigned such term in the definition in “LIBO
Rate”.


“Lien” means any interest in Property (whether in the form of an easement,
restriction, servitude, permit, condition, covenant, exception, reservation or
otherwise) securing an obligation owed to, or a claim by, a Person other than
the owner of the Property, whether such interest is based on the common law,
statute or contract, and whether such obligation or claim is fixed or
contingent, and including but not limited to (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, garantía mobiliaria,
hypothecation, antichresis, usufruct, security agreement, conditional sale, deed
of trust, assignment in trust, or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. For the purposes of this Agreement, the Parent
and each Subsidiary shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.


“Liquidate” means, with respect to any Swap Agreement, the sale, assignment,
novation, unwind or termination of all or any part of such Swap Agreement or the
creation of an offsetting position against all or any part of such Swap
Agreement. The terms “Liquidated” and “Liquidation” have correlative meanings
thereto.


image21.jpg [image21.jpg]“Loan Documents” means this Agreement, the Notes, the
Colombian Notes, the Letter of Credit Agreements, the Letters of Credit, the
Security Instruments , any Subordination Agreement and the Fee Letter.


“Loans” means Revolving Loans made by the Lenders to the Borrower pursuant to
this Agreement.


“Mandated Lead Arranger” means HSBC Bank Canada.


“Majority Revolving Credit Lenders” means, (a) at any time while there are
Revolving Credit Commitments outstanding, Revolving Credit Lenders having more
than fifty percent (50%) of the Aggregate Maximum Revolving Credit Amounts and
(b) at any time when there are any Revolving Loans or LC Exposure outstanding,
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
outstanding aggregate principal amount of the Revolving Loans and participation
interests in Letters of Credit of all Revolving Credit Lenders (without regard
to any sale by a Revolving Credit Lender of a participation in any Revolving
Loan under Section 12.04(c)); provided that the Maximum Revolving Credit Amounts
and the principal amount of the Revolving Loans and participation interests in
Letters of Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Majority Revolving Credit Lenders.


29



--------------------------------------------------------------------------------



“Material Acquisition” means any acquisition or series of related acquisitions
by the Parent or any of its Restricted Subsidiaries of Property with a fair
market value that exceeds the greater of (a) $10,000,000 and (b) 5% of the then
effective Borrowing Base.


30




--------------------------------------------------------------------------------





Credit.
“Performance Letter of Credit” means any Letter of Credit that is not a
Financial Letter of


“Permitted Acquisition” means any acquisition by any Credit Party in the form of




32






--------------------------------------------------------------------------------



acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Equity Interests, assets or any combination
thereof) of any other Person to the extent such acquisition is permitted by
Section 9.05.


“Permitted Advance Payment Agreement” means any agreement between any Credit
Party and any Person pursuant to which such Credit Party agrees to sell
production from Oil and Gas Properties to such Person in exchange for one or
more advance payments from such Person, in form and substance reasonably
satisfactory to the Required Revolving Credit Lenders.


“Permitted EDC Debt” means Debt of any Credit Party in favor of Export
Development Canada for the provision by Export Development Canada of credit
support in favor of an issuer of letters of credit on behalf of any Credit
Party; provided, that either (i) such Debt is unsecured or
(ii) if such Debt is secured, the aggregate outstanding principal amount of such
Debt does not exceed $150,000,000 and such secured Debt is subject to an
Intercreditor Agreement containing subordination provisions in form and
substance satisfactory to the Administrative Agent and the Majority Revolving
Credit Lenders in their sole discretion.


“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Capital Stock) of the Parent.


“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for (other than pursuant to an Exchange Offer), or
proceeds of which are used to extend, refinance, renew, replace, defease,
discharge, refund or otherwise retire for value, in whole or in part, any other
Debt (the “Refinanced Debt”); provided that (a) such new Debt is in an aggregate
principal amount not in excess of the sum of (i) the aggregate principal amount
then outstanding of the Refinanced Debt (or, if the Refinanced Debt is exchanged
or acquired for an amount less than the principal amount thereof to be due and
payable upon a declaration of acceleration thereof, such lesser amount) and (ii)
an amount necessary to pay all accrued (including, for the purposes of
defeasance, future accrued) and unpaid interest on the Refinanced Debt and any
fees and expenses, including premiums and issuance costs and expenses, related
to such exchange or refinancing; (b) such new Debt has a stated maturity no
earlier than the sooner to occur of (i) the date that is one hundred-eighty
(180) days after the Revolving Credit Maturity Date (as in effect on the date of
incurrence of such new Debt) and (ii) the stated maturity date of the Refinanced
Debt; (c) such new Debt has an average life at the time such new Debt is
incurred that is no shorter than the shorter of (i) the period beginning on the
date of incurrence of such new Debt and ending on the date that is one
hundred-eighty (180) days after the Revolving Credit Maturity Date (as in effect
on the date of incurrence of such new Debt) and (ii) the average life of the
Refinanced Debt at the time such new Debt is incurred; (d) the documents
governing such Debt do not contain financial covenants more restrictive than
those set forth in this Agreement; (e) the covenants and events of default, when
taken as a whole, contained in the documentation governing such Debt are not
otherwise materially more onerous or restrictive than the corresponding terms of
this Agreement and the other Loan Documents, when taken as a whole (as
determined by a Responsible Officer of the Parent, acting in good faith and
certified to the Administrative Agent);


33






--------------------------------------------------------------------------------



(f) the documentation governing such Debt do not contain financial covenants
that are more restrictive than the Loan Documents; (g) if the Refinanced Debt
was subordinated in right of payment to the Obligations or the guarantees under
the Guaranty Agreement, such new Debt (and any guarantees thereof) is
subordinated in right of payment to the Obligations (or, if applicable, the
guarantees under the Guaranty Agreement) to at least the same extent as the
Refinanced Debt;
(h) no Subsidiary guarantees such new Debt unless such Subsidiary has guaranteed
the Secured Obligations pursuant to the Guaranty Agreement (by supplement,
joinder or otherwise) and/or one or more other guaranty agreements on terms
satisfactory in form and substance to the Administrative Agent; and (i) such new
Debt does not have any mandatory prepayment or mandatory redemption provisions
(other than customary change of control or asset sale tender offer provisions)
that would require a mandatory prepayment or redemption in priority to the
Secured Obligations.


“Permitted Tax Distribution” means distributions by any Credit Party (other than
Parent) to its direct or indirect parent thereof to pay federal, foreign, state
and local income Taxes that are attributable to the ownership interest held
(directly or indirectly) in such Credit Party, the activities or assets thereof.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, exempted company, partnership,
Governmental Authority or other entity.


“Petrolifera” means Petrolifera Petroleum (Colombia) Limited, an exempted
company incorporated with limited liability under the laws of the Cayman Islands
with registration number 271065.


“PetroTal” means PetroTal Corp., a corporation formed under the laws of the
Province of Alberta, Canada.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Scotiabank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.


“Pro Forma Compliance” means, for any date of determination, that the Parent is
in pro forma compliance with the financial covenants set forth in Section
9.01(a), (b) and (c).


“Pro Forma Projections” means those financial projections and budgets for the
Parent and its Consolidated Restricted Subsidiaries which were prepared in good
faith based upon assumptions believed by the Credit Parties to be reasonable at
the time made and approved by
34





--------------------------------------------------------------------------------



the board of directors of the Parent as provided to the Administrative Agent as
an attachment to a certificate of a Responsible Officer certifying as to the
foregoing.


35






--------------------------------------------------------------------------------



trustee or holders, which governs any Senior Debt, or pursuant to which any
Senior Debt is issued or incurred, as the same may be amended, modified or
supplemented in accordance with Section 9.04(b).


“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of Senior Secured Obligations as of such date to EBITDAX for the four
fiscal quarters ending on such date.


“Senior Secured Obligations” means all Total Debt (including the Secured
Obligations to the extent included in the calculation of Total Debt) that is
secured and that is not expressly subordinated by its terms to the Secured
Obligations. For the avoidance of doubt, Senior Secured Obligations shall not
include obligations under any Permitted Advance Payment Agreement.


“Sixth Amendment Effective Date” means June 1, 2017.


“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Solana Resources Limited” means Solana Resources Limited, a corporation formed
under the laws of the Province of Alberta, Canada.


“Specified Cash Management Agreement” means any agreement that is entered into
by and between the Parent or any Restricted Subsidiary and any Secured Cash
Management Party to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.


“Specified Cash Management Obligations” means all amounts and other obligations
owing to any Secured Cash Management Party under any Specified Cash Management
Agreement.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.


38



--------------------------------------------------------------------------------



“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50%


39




--------------------------------------------------------------------------------



of the ordinary voting power (irrespective of whether or not at the time Equity
Interests of any other class or classes of such Person shall have or might have
voting power by reason of the happening of any contingency) or, in the case of a
partnership, any general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Parent (including the Borrower);
provided that
(a)each Colombian Branch shall be deemed to be a Subsidiary for all purposes
hereof; and (b) as used herein, the phrase “Subsidiary of the Borrower” shall
refer to a subsidiary of the Borrower; provided further that each Excluded
Subsidiary shall not be deemed to be a Subsidiary for all purposes of this
Agreement other than Section 7.23, 7.24, 9.189.19, and 9.19 9.20 and the
definitions of “Consolidated Net Income”, “Total Debt” and “Interest Expense”.


“Subsidiary Guarantor” means each Guarantor other than the Parent.


“Subordination Agreement” means any subordination agreement subordinating the
Credit Parties’ obligations under any Permitted Advance Payment Agreement to the
Credit Parties’ obligations under the Secured Obligations, in form and substance
reasonably satisfactory to the Required Revolving Credit Lenders.


“Supported QFC” has the meaning set forth in Section 12.23.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, including, without limitation, any Interest Rate
Protection Agreement, Commodity Hedging Agreement or Currency Exchange
Agreement; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of any Credit Party shall be a Swap Agreement; provided
that, for the avoidance of doubt, the definition of “Swap Agreement” shall not
include any Convertible Senior Notes Document.


“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a)), the amount(s) determined as
the mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.


“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent
40



--------------------------------------------------------------------------------



thereunder and which were properly treated as indebtedness for borrowed money
for purposes of U.S. federal


41




--------------------------------------------------------------------------------



income taxes, if the lessee in respect thereof is obligated to either purchase
for an amount in excess of, or pay upon early termination an amount in excess
of, 80% of the residual value of the Property subject to such operating lease
upon expiration or early termination of such lease.


“Taxes” means any and all present or future taxes, levies, imposts, assessments,
fees, duties, deductions, charges or withholdings (including without limitation
backup withholding and withholding imposed by any Governmental Authority of
Canada) imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of the Third Amendment Effective Date, by and among the Borrower, the Parent
and the Lenders.


“Third Amendment Effective Date” means August 23, 2016.


image311.jpg [image311.jpg]“Total Debt” means, at any date, (1) all Debt of the
Parent and the Consolidated Restricted Subsidiaries on a consolidated basis of
the type described in clauses (a), (b), (d), (e), (g), (k), (l) , and (m) of the
definition of “Debt” plus (2) the outstanding obligations owing by any Credit
Party under any Permitted Advance Payment Agreement; provided that (x) Debt of
the type described in clause (g) of the definition of “Debt” shall only be
considered “Total Debt” to the extent that such guaranty covers Debt of the type
described in clauses (a), (b), (d), (e), (k), (l) , or (m) of the definition of
“Debt” and (y) Debt of the type described in clause (b) of the definition of
“Debt” shall not be considered “Total Debt” to the extent that such Debt has
been cash collateralized; provided that the Parent shall, upon request by the
Administrative Agent, provide the Administrative Agent executed copies of the
definitive documentation relating to any such cash collateralization.


“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document and
each Material Document to which it is a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder, and the
grant of Liens by the Borrower on Mortgaged Properties and other Properties
pursuant to the Security Instruments; and (b) each Guarantor, the execution,
delivery and performance by such Guarantor of each Loan Document and each
Material Document to which it is a party, the guaranteeing of the Secured
Obligations and the other obligations under the Guaranty Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
Collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments.


“Twelfth Amendment” means that certain Twelfth Amendment to Credit Agreement,
dated as of the Twelfth Amendment Effective Date, by and among the Borrower, the
Parent and the Lenders party thereto.


42



--------------------------------------------------------------------------------



“Twelfth Amendment Effective Date” means May 14, 2019.


43




--------------------------------------------------------------------------------



“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.


“UK Security Instruments” has the meaning set forth in Section 12.21.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


“UK Security Instruments” has the meaning set forth in Section 12.21.


“Unrestricted Subsidiary” means (a) Gran Tierra Mexico Holdings 1 LLC, Gran
Tierra Mexico Holdings 2 LLC, Gran Tierra Mexico Energy, S. de R.L. de C.V.,
Gran Tierra Energy Peru S.R.L. and Petrolifera Petroleum Del Peru S.R.L., Gran
Tierra Energy International Peru Holdings B.V., Gran Tierra Energy Peru B.V.,
Gran Tierra Luxembourg Holdings SarlS.A. de C.V., Suroco Energy Venezuela, Vetra
Petroamerica P&G CorpSoutheast Investment Corporation, Gran Tierra Energy N.V.
ULC and (b) any Subsidiary of the Parent which the Borrower has designated in
writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant to
Section 9.06.


“US Dollars” or “$” refers to lawful money of the United States of America.


“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.


“U.S. Special Resolution Regimes” has the meaning set forth in Section 12.23.


“VAT Reimbursement” means any reimbursement or return of any value added tax
exclusively in compliance with articles 481, 489 and 850 (paragraph 1) of the
Colombian Tax Code or any other applicable articles, which allow for filing of a
VAT refund before the Colombian Tax Authorities.


“Wholly-Owned Subsidiary” means (a) any Restricted Subsidiary of which all of
the issued and/or outstanding Equity Interests (other than any directors’
qualifying shares mandated by applicable law), on a fully-diluted basis, are
owned by the Parent or one or more of the Wholly- Owned Subsidiaries or are
owned by the Parent and one or more of the Wholly-Owned Subsidiaries or (b) any
Restricted Subsidiary that is organized or incorporated in a foreign
jurisdiction and is required by the applicable laws and regulations of such
foreign jurisdiction to be partially owned by the government of such foreign
jurisdiction or individual or corporate citizens of such foreign jurisdiction;
provided that the Parent, directly or indirectly, owns the remaining Equity
Interests in such Restricted Subsidiary and, by contract or otherwise, controls
the management and business of such Restricted Subsidiary and derives economic
benefits of ownership of such Restricted Subsidiary to substantially the same
extent as if such Restricted Subsidiary were a Wholly-Owned Subsidiary.


44



--------------------------------------------------------------------------------



“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to


45




--------------------------------------------------------------------------------



Section 2.08 Borrowing Base.


i.Initial Borrowing Base. For the period from and including the Ninth Fourteenth
Amendment Effective Date to but excluding the first Redetermination Date
thereafter, the amount of the Borrowing Base shall be $300,000,000225,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07 or Section 9.11(d).


ii.Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.08 (a “Scheduled
Redetermination”), and, subject to Section 2.08(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Revolving Credit Lenders on May 1st and November 1st of
each year (or thirty (30) days thereafter), commencing May 1st, 2018. In
addition, the Borrower may, by notifying the Administrative Agent thereof, and
the Administrative Agent may, at the direction of the Majority Revolving Credit
Lenders, by notifying the Borrower thereof, one time during any 12 month period,
each elect to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations (an “Interim Redetermination”) in accordance with this Section
2.08.


iii.Scheduled and Interim Redetermination Procedure.


1.Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Majority Revolving Credit Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt) as the Administrative
Agent deems appropriate in its sole discretion and consistent with its normal
oil and gas lending criteria as it exists at the particular time. In no event
shall the Proposed Borrowing Base exceed the Aggregate Maximum Revolving Credit
Amounts.


2.The Administrative Agent shall notify the Borrower and the Revolving Credit
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):


a.in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 8.12(a) and (c) in a timely and complete manner,
then on or before the May 15th and November 15th of such year following the date
of delivery or (2) if the
48



--------------------------------------------------------------------------------



Administrative Agent shall not have received the Engineering Reports required to
be delivered by


48




--------------------------------------------------------------------------------



which case interest shall be computed on the basis of a year of 365 days (or 366
days in a leap year), except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.


Section 3.03 Alternate Rate of Interest.


(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:


(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining (including, without limitation, by means of an Interpolated Rate)
the Adjusted LIBO Rate or the LIBO Rate for such Interest Period; or


(ii)the Administrative Agent is advised by the Required Revolving Credit Lenders
that the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made either as an ABR Borrowing or at an alternate rate of interest
determined by the Required Revolving Credit Lenders as their cost of funds.


(b)Notwithstanding anything to the contrary herein or in any other Loan
Document:


(1)upon the occurrence of a Benchmark Transition Event or an early Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notices of
objection to such amendment from Lenders comprising the Required Revolving
Credit Lenders. Any such amendment with respect to an Early Opt-in Election will
become effective on the date that Lenders comprising the Required Revolving
Credit Lenders have delivered to the Administrative Agent written notice that
such Required Revolving Credit Lenders accept such amendment. No replacement of
the LIBO Rate with a Benchmark
59



--------------------------------------------------------------------------------



Replacement pursuant to this Section 3.03(b) will occur prior to the applicable
Benchmark Transition Start Date.


59




--------------------------------------------------------------------------------



a.[Intentionally Omitted].


b.[Intentionally Omitted].


c.[Intentionally Omitted].


d.Each prepayment of Borrowings pursuant to this Section 3.04 shall be first
applied ratably to any ABR Borrowings then outstanding and thereafter to any
Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.


e.Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.


f.Notwithstanding anything to the contrary herein, if a Borrowing Base
Deficiency exists at the time any mandatory prepayment of Loans is required
hereunder, any such prepayment amounts shall be applied to prepay Revolving
Loans and/or to Cash Collateralize such excess as provided in Section 2.09(j).


(d)No Premium or Penalty. Prepayments permitted or required under this Section
3.04 shall be without premium or penalty, except as required under Section 5.02.


(e)Excess Cash Balances. If at any time while Revolving Loans are outstanding
the Credit Parties have any cash or Cash Equivalents (other than Excluded Cash)
in excess of $15,000,000 in the aggregate (such excess, the “Excess Cash”) for a
period of five Business Days, the Borrower shall, on the following Business Day
(i) prepay the Borrowings in an aggregate principal amount equal to such Excess
Cash and (ii) if any portion of such Excess Cash remains after prepaying all of
the Borrowings of Revolving Loans and there exists any any LC Exposure, Cash
Collateralize such LC Exposure with such remaining Excess Cash as provided in
Section 2.09(j). Each prepayment of Borrowings of Revolving Loans pursuant to
this Section 3.04(e) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto. Each prepayment of Borrowings of
Revolving Loans pursuant to this Section 3.04(e) shall be applied ratably to the
Revolving Loans included in the prepaid Borrowings. Prepayments pursuant to this
Section 3.04(e) shall be accompanied by accrued interest to the extent required
by Section 3.02. Notwithstanding anything to the contrary contained in this
Agreement, prepayments under this Section 3.04(e) shall be without premium or
penalty.
62



--------------------------------------------------------------------------------





(f)Permitted Advance Payment Agreement. The Credit Parties shall, within five
(5) Business Days upon receipt of any proceeds from any Permitted Advance
Payment


63




--------------------------------------------------------------------------------



Agreement, (i) prepay the Borrowings in an aggregate principal amount equal to
the amount of such proceeds and (ii) if any excess proceeds remain after
prepaying all of the Borrowings of Revolving Loans and there then exists any LC
Exposure, Cash Collateralize such LC Exposure with such excess as provided in
Section 2.09(j). Each prepayment of Borrowings of Revolving Loans pursuant to
this Section 3.04(f) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto. Each prepayment of Borrowings of
Revolving Loans pursuant to this Section 3.04(f) shall be applied ratably to the
Revolving Loans included in the prepaid Borrowings. Prepayments pursuant to this
Section 3.04(f) shall be accompanied by accrued interest to the extent required
by Section 3.02. Notwithstanding anything to the contrary contained in this
Agreement, prepayments under this Section 3.04(f) shall be without premium or
penalty.


a.VAT Reimbursement. The Credit Parties shall, within twenty (20) Business Days
upon receipt of any proceeds from the VAT Reimbursement, (i) prepay the
Borrowings in an aggregate principal amount equal to the amount of such proceeds
and (ii) if any excess proceeds remain after prepaying all of the Borrowings of
Revolving Loans as a result of any LC Exposure, Cash Collateralize such excess
as provided in Section 2.09(j). Each prepayment of Borrowings of Revolving Loans
pursuant to this Section 3.04(g) shall be applied, first, ratably to any ABR
Borrowings then outstanding, and, second, to any Eurodollar Borrowings then
outstanding, and if more than one Eurodollar Borrowing is then outstanding, to
each such Eurodollar Borrowing in order of priority beginning with the
Eurodollar Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurodollar Borrowing with the most
number of days remaining in the Interest Period applicable thereto. Each
prepayment of Borrowings of Revolving Loans pursuant to this Section 3.04(g)
shall be applied ratably to the Revolving Loans included in the prepaid
Borrowings. Prepayments pursuant to this Section 3.04(g) shall be accompanied by
accrued interest to the extent required by Section 3.02. Notwithstanding
anything to the contrary contained in this Agreement, prepayments under this
Section 3.04(e) shall be without premium or penalty.


Section 3.05 Fees.


(a) Revolving Credit Commitment Fees. Subject to Section 4.03(c)(i), the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Credit Lender a commitment fee, which shall accrue at the Revolving
Credit Commitment Fee Rate on the average daily amount of the unused amount of
the Revolving Credit Commitment of such Revolving Credit Lender during the
period from and including the date of this Agreement to but excluding the
Revolving Loan Termination Date (it being understood that the LC Exposure shall
constitute usage of the Revolving Credit Commitments for purposes of this
Section 3.05(a)). Accrued revolving credit commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Revolving Loan Termination Date, commencing on the first such date to
occur after the Effective Date. All commitment fees shall be computed on the
basis of a year of 360 days, unless such computation would exceed the
64



--------------------------------------------------------------------------------



Highest Lawful Rate, in which case such commitment fees shall be computed on the
basis of a year of 365


65




--------------------------------------------------------------------------------



board of directors or other applicable governing body with respect to the
authorization of such Credit Party to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the directors and/or officers of such Credit Party
(y)who are authorized to sign the Loan Documents to which such Credit Party is a
party and
(z)who will, until removed from the board of directors or replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized directors
and/or officers, and (iv) the articles or certificate of incorporation and
bylaws or memorandum and articles of association (or other organizational
documents) of such Credit Party, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.


(i)The Administrative Agent shall have received certificates of the appropriate
Governmental Authorities with respect to the existence, qualification and good
standing of each Credit Party.


(ii)The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.


(iii)The Administrative Agent shall have received duly executed Notes and the
Colombian Notes payable to each Lender in a principal amount equal to its
Maximum Revolving Credit Amount dated as of the Effective Date.


(iv)The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guaranty Agreement, the
Bermuda Security Documents, the Colombian Security Documents, the Cayman
Security Documents, the Canadian Security Documents, and the other Security
Instruments described on Exhibit E, together with share certificates, share
transfer instruments, registers, direction letters, acknowledgement
acknowledgment notices, memoranda and any other documents in connection with the
Liens created thereby as the Administrative Agent may reasonably require, and in
the case of the Colombian Security Documents, duly filed and (if applicable)
recorded before the competent Registry of Security over Movable Assets
substantially concurrently with the Effective Date. In connection with the
execution and delivery of the Security Instruments, the Administrative Agent
shall have received:


(1)appropriate governmental or third party search certificates (including, if
applicable, UCC search certificates) as it may require reflecting no prior Liens
encumbering the Properties of the Credit Parties for each of the following
jurisdictions: Colombia, the Cayman Islands, Alberta, Delaware, District of
Columbia, Nevada, Utah, and any other jurisdiction reasonably requested by the
Administrative Agent; other than those being assigned or released on or prior to
the Effective Date or Liens permitted by Section 9.03.
74



--------------------------------------------------------------------------------





74




--------------------------------------------------------------------------------



(q)The Administrative Agent and the Lenders shall have received, to the extent
requested by the Administrative Agent or a Lender and be reasonably satisfied in
form and substance with, all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including but not restricted to the USA
PATRIOT Act.


(r)The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., New York City time, on September 30, 2015 (and, in the
event such conditions are not so satisfied or waived, the Revolving Credit
Commitments shall terminate at such time).


Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan
(including the initial funding), and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Borrowing Base Deficiency shall have occurred and be
continuing.


(b)The representations and warranties of the Credit Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct in all material respects (except to the extent
any such representation or warranty is qualified by materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects) as
of such specified earlier date.


(c)The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.04 or a request for a Letter of Credit (or an amendment,
extension or renewal of a Letter of Credit) in accordance with Section 2.09(b),
as applicable.


(d)At the time of and immediately after giving effect to such Borrowing and the
use of proceeds thereof or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, the Borrower together with the other Credit
Parties, shall not have any Excess Cash.
77



--------------------------------------------------------------------------------





Each request for a Borrowing of Loans under Section 2.02 and each request for
the issuance, amendment, renewal or extension of any Letter of Credit shall be
deemed to constitute a


78




--------------------------------------------------------------------------------



representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) and (b, (b) and (d).


Section 6.03 Additional Conditions to Credit Events. In addition to the
conditions precedent set forth in Section 6.02, so long as any Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the LC Exposure will
be 100% covered by the Revolving Credit Commitments of the Non-Defaulting
Lenders and/or the Borrower will Cash Collateralize the LC Exposure in
accordance with Section 4.03(c)(iii), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in accordance with Section 4.03(c)(iii)(A) (and
Defaulting Lenders shall not participate therein).


ARTICLE VII
Representations and Warranties


The Parent and the Borrower each represents and warrants to the Lenders that:


Section 7.01 Organization; Powers. Each Credit Party is duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (and in the case of the
Colombian Branch, has been duly formed and validly existing as a branch of an
oil exploration production related company in good standing (where applicable)
under the laws of Colombia), has all requisite power and authority, and has all
material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.


Section 7.02 Authority; Enforceability. The Transactions are within each Credit
Party’s organizational powers and have been duly authorized by all necessary
corporate and, if required, stockholder or shareholder action (including,
without limitation, any action required to be taken by any class of directors of
the Borrower or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the Transactions). Each Loan Document and
Material Document to which any Credit Party is a party has been duly executed
and delivered by such Credit Party and constitutes a legal, valid and binding
obligation of such Credit Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and subject to any law regarding financial assistance as set forth in
Article 143.2 et seq. of the law approved by Royal Legislative Decree 1/ 2010 of
2 July under the title Ley de Sociedades de Capital (Corporate Enterprises Act)
of The Kingdom of Spain, as such law may be amended or replaced from time to
time.


Section 7.03 Approvals; No Conflicts. The Transactions (other than the Material
Documents) (a) do not require any consent or approval of, registration or filing
with, or any other
79



--------------------------------------------------------------------------------



action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
the Parent, the Borrower or any other


80




--------------------------------------------------------------------------------



Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or any
Material Document against any Credit Party or the consummation of the Loan
Documents, except such as have been obtained or made and are in full force and
effect other than (i) the recording and filing of the Security Instruments as
required by this Agreement and the other Loan Documents and (ii) those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, could not reasonably be expected to have a Material Adverse
Effect or do not have an adverse effect on the enforceability of the Loan
Documents, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Credit Party or any order of
any Governmental Authority, (c) will not violate or result in a default under
any Material Document or any indenture, agreement or other instrument binding
upon any Credit Party or its Properties, or give rise to a right thereunder to
require any payment to be made by any Credit Party and (d) will not result in
the creation or imposition of any Lien on any Property of any Credit Party
(other than the Liens created by the Loan Documents).


Section 7.04 Financial Condition; No Material Adverse Change.


(a)The Parent has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
(i) the fiscal year ended December 31, 2014, reported on by Deloitte & Touche
LLP, independent public accountants and (ii) for the fiscal quarter ended June
30, 2015. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Parent
and its Consolidated Subsidiaries as of such date and for such period in
accordance with GAAP.


(b)Since December 31, 2014, there has been no event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.


(c)As of the Ninth Amendment Effective Date, neither the Parent nor any
Restricted Subsidiary has on the date hereof any material Debt (including
Disqualified Capital Stock) or any contingent liabilities, off-balance sheet
liabilities or partnerships or liabilities for Taxes, except as referred to or
reflected or provided for in the Financial Statements and except for
intercompany Debt permitted hereby.


Section 7.05 Litigation. Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent or the
Borrower, threatened against or affecting any Restricted Subsidiary or involving
any Material Document (i) as to which there is a reasonable possibility of an
adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Document or the Transactions.


Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule Section 7.06 or that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:


81




--------------------------------------------------------------------------------



to the Administrative Agent or any Lender or any of their Affiliates in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, information of a general industry-wide nature or economic
nature and other forward looking information, the Parent and the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time so furnished, it being
understood that such projections are not to be viewed as facts and that actual
results during the period covered by any such projections may differ
significantly from the projected results. There are no statements or conclusions
in any Reserve Report which are based upon or include misleading information or
fail to take into account material information regarding the matters reported
therein.


Section 7.11 Insurance. The Parent has, and has caused all Credit Parties to
have, (a) all insurance policies sufficient for the compliance by each of them
with all material Governmental Requirements and all material agreements and (b)
insurance coverage in at least amounts and against such risk (including, without
limitation, public liability) that are usually insured against by companies
similarly situated and engaged in the same or a similar business for the assets
and operations of the Subsidiaries. Administrative Agent and the Lenders have
been named as additional insureds in respect of such liability insurance
policies in respect of all insurance covering Oil and Gas Properties of the
Credit Parties and the Administrative Agent has been named as loss payee with
respect to Property loss insurance in respect of all insurance covering Oil and
Gas Properties of the Credit Parties.


Section 7.12 [Intentionally Omitted]. Section 7.13 Subsidiaries.
(a)As of the Eleventh Fourteenth Amendment Effective Date, set forth on Schedule
7.13, is (i) a true and complete list of each Subsidiary and each Person holding
ownership interests in such Subsidiary, and (ii) a true and complete description
of the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests.


(b)Except as disclosed in Schedule 7.13, or as disclosed in writing to the
Administrative Agent, which shall promptly furnish a copy to the Lenders, and
which shall be a supplement to Schedule 7.13, (i) each of the Parent and the
Subsidiaries owns, free and clear of Liens (other than Liens created pursuant to
the Security Instruments), and has the unencumbered right to vote, all
outstanding ownership interests in each Person shown therein to be held by it,
a.all of the issued and outstanding Equity Interests of each such Person has
been duly authorized and is validly issued, fully paid and nonassessable, and
(iii) there are no outstanding Equity Rights with respect to such Person.


(c)Each Guarantor (other than the Parent) is a Wholly-Owned Subsidiary.


82




--------------------------------------------------------------------------------



such Credit Party does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Credit
Parties either own or have valid licenses or other rights to use all databases,
geological data, geophysical data, engineering data, seismic data, maps,
interpretations and other technical information used in their businesses as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.


Section 7.16 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Credit Parties
have been maintained, operated and developed in a good and workmanlike manner
and in conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Credit Parties. Specifically in connection with
the foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of any Credit Party is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of any Credit Party is deviated from the vertical more than
the maximum permitted by Governmental Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties) of such Credit Party. All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by any Credit Party that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by any Credit Party, in a manner consistent with Credit Parties’ past practices
(other than those the failure of which to maintain in accordance with this
Section 7.16 could not reasonably be expected to have a Material Adverse
Effect).


Section 7.17 Marketing of Production.


(a)Schedule 1.02(c) sets forth as of the Ninth Fourteenth Amendment Effective
Date a true and complete list of (i) all Persons to whom each Credit Party sells
crude oil and any other Hydrocarbons and (ii) all contracts for the purchase and
sale of crude oil and any other Hydrocarbons to which the any Credit Party is a
party.


(b)Each contract for the purchase and sale of crude oil and other Hydrocarbons
to which each Credit Party is a party is an Offtake Agreement.


(c)Each Person to whom any Credit Party sells crude oil and other Hydrocarbons
is an Eligible Buyer.


84




--------------------------------------------------------------------------------



bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and as may be limited by equitable principles of general
applicability.


Section 7.23 Anti-Corruption Laws and Sanctions. Each of the Parent and its
Subsidiaries and its and their respective officers and employees and, to the
knowledge of the Parent or the Borrower, the respective directors and agents of
the Parent or any Subsidiary are in compliance with (a) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended),
and any other enabling legislation or executive order relating thereto, (a)
Anti- Corruption Laws or Anti-Money Laundering Laws and (a) the PATRIOT Act, in
each case, in all material respects and have not violated any applicable
Sanctions. None of (a) the Parent or its Subsidiaries or any of their respective
directors, officers or employees, or (b) to the knowledge of the Parent or the
Borrower, any agent of the Parent or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established by
this Agreement, is a Sanctioned Person or is engaged in any activity which is
prohibited under Sanctions, including without limitation, (i) any direct or, to
the knowledge of the Parent or the Borrower, indirect dealings involving or
benefitting (A) a Person that is listed on, or owned or controlled by, or acting
on behalf of a Sanctioned Person; (B) a Person located in, organized under, or
owned or controlled by, or acting on behalf of, a Person located in or organized
under the laws of Sanctioned Country;
(C)a Person that is owned or controlled by, or acting for or on behalf of, or
providing assistance, support or services of any kind to, or otherwise
associated with any Person in (A) or (B); (ii) any business or making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in (A)-(C); (iii) any dealing in, or otherwise engaging in
any transaction relating to any property or interests in property subject to
prohibitions under Sanctions; and
(iv)any transaction that evades, avoids or attempts to violate any of the
prohibitions set forth in the Sanctions or has such a purpose.


Section 7.24 Anti-Terrorism Laws/OFAC. Neither the Parent, nor any of its
Subsidiaries, nor, to the knowledge of the Parent or the Borrower, any of its
Affiliates nor any of the respective officers, directors or agents of the
Parent, such Subsidiaries or such Affiliates (a) has violated or is in violation
of Anti-Terrorism Laws, (b) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in the
“Forty Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Co-operation and Development’s Financial Action Task
Force on Money Laundering, (c) is a Sanctioned Person, (d) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Sanctioned Person, (e) deals in, or otherwise
engages in any transaction related to, any property or interests in property
blocked pursuant to any Anti-Terrorism Law or (f) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.


Section 7.25 Foreign Exchange Special Regime. Each Colombian Branch is subject
to, and in compliance with, the corresponding foreign exchange special regime
applicable to oil sector companies, composed by External Resolution 8 of 2000
and circular reglamentaria externa
86



--------------------------------------------------------------------------------



DCIN- 83, both issued by the Colombian Central Bank (Banco de la Republica), and
by Decree 2080 of 2000 issued by Ministry of Finance and Public Credit
(Ministerio de Hacienda y Credito Publico).


87




--------------------------------------------------------------------------------



Section 7.26 Investment Company Act. Neither the Parent nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.


ARTICLE VIII
Affirmative Covenants


Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents shall have been paid in full and
all Letters of Credit shall have expired or terminated (or other arrangements
satisfactory to the Issuing Bank in respect thereto have been made) and all LC
Disbursements shall have been reimbursed, the Parent and the Borrower each
covenants and agrees with the Lenders that:


Section 8.01 Financial Statements; Other Information. The Parent will furnish to
the Administrative Agent (for provision of the same to each Lender):


1.Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Parent, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.


2.Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Parent and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.


3.Certificate of Financial Officer – Compliance. Concurrently with any delivery
of financial statements under Section 8.01(a) or Section 8.01(b), a certificate
of a Financial Officer substantially in the form of Exhibit D hereto (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01 (except for Section 9.01(a) during
the
88



--------------------------------------------------------------------------------



Covenant Relief Period), (iii) setting forth reasonably detailed calculations of
Adjusted Consolidated Net Income, (iv) specifying that there has been no change
in the list of Material Subsidiaries, Restricted


89




--------------------------------------------------------------------------------



counterparties, or any Swap Agreement to which the Parent or any Restricted
Subsidiary is a party is Liquidated, in each case with a Fair Market Value in
excess of the greater of $10,000,000 and 5% of the Borrowing Base (when combined
with the Fair Market value described in clause (i) above), prompt written notice
of the receipt of such early termination notice or such Liquidation (in the case
of a voluntary Liquidation of any Swap Agreement, written notice no less than
one
(1) Business Days’ following the date thereof), as the case may be, together
with a reasonably detailed description or explanation thereof and any other
details thereof reasonably requested by the Administrative Agent or any Lender.


(m)Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event having a Fair
Market Value in excess of the greater of (i) $10,000,000 and (ii) 5% of the then
effective Borrowing Base, or the commencement of any action or proceeding that
could reasonably be expected to result in a Casualty Event having a Fair Market
Value in excess of the greater of (A) $10,000,000 and (B) 5% of the then
effective Borrowing Base.


(n)Information Regarding Guarantors. Prompt written notice (and in any event
within ten (10) days) of any change in (i) any Guarantor’s corporate name or in
any trade name used to identify such Person in the conduct of its business or in
the ownership of its Properties,
(ii) the location of any Guarantor’s chief executive office or principal place
of business, (iii) any Guarantor’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) any
Guarantor’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) any
Guarantor’s taxpayer identification number.


(o)Production Report and ; Operating Statements; Shut-In Notice.


(i)On or before April 1 and October 1 of each year, a report setting forth, for
each calendar month during the then current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales), including gross
production and net production after royalties, for each such calendar month from
the Oil and Gas Properties of the Credit Parties, and setting forth the related
ad valorem, severance and production taxes and operating expenses attributable
thereto and incurred for each such calendar month, and such other related
information as the Administrative Agent may reasonably request.


(ii)No later than April 30 of each year, a report prepared by or on behalf of
the Parent detailing (A) the projected production of Hydrocarbons by the Credit
Parties in each of the next four fiscal quarters and the assumptions used in
calculating such projections, (B) an annual operating budget for the Credit
Parties for the forthcoming fiscal year, and (C) the projected capital
expenditures to be incurred by the Credit Parties in each of the next four
fiscal quarters, with a breakdown of those capital expenditures to be used for
the development of proved undeveloped reserves in the Oil and Gas Properties of
the Credit Parties (including the Colombian Hydrocarbon Properties), and the
assumptions used in calculating such projections.


90



--------------------------------------------------------------------------------



(iii)Promptly, and as soon as practically possible, following (A) any date on
which any Credit Party has shut-in previously producing wells , which is
reasonably expected


91




--------------------------------------------------------------------------------



to reduce average daily production for the fiscal quarter in which such shut-in
occurs , by at least 10% of the Credit Parties’ forecasted aggregate average
daily production for such fiscal quarter, as indicated in the most recent
production report delivered pursuant to Section 8.01(o)(i) above or (B) any date
on which the Credit Parties’ aggregate production from existing Oil and Gas
Properties has decreased by more than ten percent (10%) from the most recent
notice delivered as a result of the foregoing clause (A), the Borrower shall
notify the Administrative Agent of such shut-in and shall furnish to the
Administrative Agent a reasonably detailed report in respect , setting forth (1)
the names and identifying information of the shut-in Oil and Gas Properties the
lack of production from which has resulted in such decrease, (2) the reasonably
expected production which has been lost as a result of such shutting-in and (3)
the date on which it is expected that such shut-in Oil and Gas Properties shall
cease to be shut-in.


a.Notices of Certain Changes. Promptly, but in any event within ten (10)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the certificate or articles of incorporation, by-laws, any
preferred stock designation or any other organic document of any Credit Party.


b.Material Changes. Promptly after any material change in royalties or taxes, or
the confiscation, condemnation, seizure, forfeiture or expropriation in respect
of any Oil and Gas Properties of any Credit Party.


c.Certificate of Financial Officer – Environmental Laws; Corporate Social
Responsibility. Promptly, but no later than ninety (90) days following the end
of each fiscal year of the Parent, a certificate of a Responsible Officer of the
Parent, in form and substance reasonably satisfactory to the Administrative
Agent, confirming compliance with Section 7.06, or details of any potential or
actual material deviation therefrom, together with details of the actions being
taken to respond to and remedy the situation.


d.Notices under Concession Agreements. Promptly after receipt thereof, copies of
any requirement that any Colombian Branch receives from ANH or Ecopetrol S.A.
that results or may result in the early termination (caducidad) of one or more
of the Concession Agreements.


e.Notice of Senior Debt Issuance. Written notice at least three (3) days (or
such later date as the Administrative Agent may agree) prior to the issuance of
any Senior Debt as contemplated by Section 9.02(g), the anticipated amount
thereof and the anticipated date of closing and a copy of the preliminary
offering memorandum (if any), the final offering memorandum (if any) and the
most recent draft of the indenture available at such time (if any) relating to
such offering of Senior Debt.


f.Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Parent or any Restricted Subsidiary, or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender may reasonably request.


92



--------------------------------------------------------------------------------



g.Know Your Customer Regulations. Promptly following any request therefor,
provide information and documentation reasonably requested by the Administrative


93




--------------------------------------------------------------------------------



Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti- money-laundering rules and regulations, including, without
limitation, the PATRIOT Act and, to the extent the Borrower is a “legal entity
customer” as defined therein, the Beneficial Ownership Regulation.


a.Amendment to Permitted Advance Purchase Agreement. Promptly, and in any event
within ten (10) days after the execution thereof, a true and complete copy of
any amendment, modification, waiver or consent with respect to any Permitted
Advance Purchase Agreement.


Any financial statement or filing required to be furnished pursuant to Section
8.01(a), Section 8.01(b) or Section 8.01(h) shall be deemed to have been
furnished on the date on which the Borrower has notified the Administrative
Agent that the Parent or the Borrower has filed such financial statement or
filing with either (i) the Securities and Exchange Commission and such financial
statement is available on the EDGAR website at www.sec.gov or
(ii) the Canadian Securities Administrators and such financial statement is
available on the SEDAR website at www.sedar.com.


Section 8.02 Notices of Material Events. The Parent will furnish to the
Administrative Agent (for provision of the same to each Lender) prompt (and in
any event within three
(3)Business Days) written notice after a Responsible Officer of the Parent or of
the Borrower obtains knowledge of any of the following:


(a)the occurrence of any Default;


(b)the filing or commencement of, or the threat in writing of, any action, suit,
proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Parent or any Restricted
Subsidiary thereof not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in
liability in excess of the greater of (x) $10,000,000 and (y) 5% of the then
effective Borrowing Base and not fully covered by insurance, subject to normal
deductibles; and


(c)image112.jpg [image112.jpg]any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.; and


(d)the occurrence of any event which requires any payment of the Credit Parties’
obligations (including prior to the original due date thereof) under any
Permitted Advance Payment Agreement.


Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


94



--------------------------------------------------------------------------------



Section 8.03 Existence; Conduct of Business. The Parent will, and will cause
each other Credit Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises


95




--------------------------------------------------------------------------------



(g) shall not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of, the Borrower or any Restricted Subsidiary, other than to the
extent permitted under Section 9.02.


Section 8.16 Minimum Hedging Requirement. Within ten (10) Business Days after
the first funding under any Permitted Advance Payment Agreement, the Credit
Parties shall enter into and maintain Swap Contracts, the net notional volumes
(when aggregated with other commodity Swap Contracts then in effect) for which
are not less than one hundred percent (100%) of the minimum amount of production
required to be sold under all Permitted Advance Payment Agreements on a monthly
basis throughout the shortest of (i) the subsequent twelve (12) month period,
(ii) the period ending on the first (1st) anniversary of the Revolving Credit
Maturity Date and (iii) the tenor of such Permitted Advance Payment Agreements.


ARTICLE IX
Negative Covenants


Until the Revolving Credit Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents have been paid in full and all
Letters of Credit have expired or terminated (or other arrangements satisfactory
to the Issuing Bank in respect thereto have been made) and all LC Disbursements
shall have been reimbursed, the Parent and the Borrower each covenants and
agrees with the Lenders that:


Section 9.01 Financial Covenants.


(a)Ratio of Total Debt to EBITDAX. The From and after the Covenant Relief Period
Expiration Date, the Parent will not, as of the last day of any fiscal quarter,
permit the ratio of Total Debt as of such date to EBITDAX for the four fiscal
quarters ending on such date to be greater than 4.00 to 1.01.00.


(b)Senior Secured Leverage Ratio. The Parent will not (i) during the Covenant
Relief Period, as of the last day of any fiscal quarter, commencing with the
fiscal quarter ending June 30, 2020, permit the Senior Secured Leverage Ratio as
of such date to be greater than 2.50 to 1.00 and (ii) from and after the
Covenant Relief Period Expiration Date, as of the last day of any fiscal quarter
thereafter, permit the Senior Secured Leverage Ratio as of such date, to be
greater than 3.00 to 1.00.


(c)Interest Coverage Ratio. The Parent will not (i) as of last day of the fiscal
quarters ending (x) June 30, as of the last day of any fiscal quarter2020 and
(y) September 30, 2020, in each case, permit its ratio of EBITDAX for the period
of four fiscal quarters then ending to Interest Expense for such period to be
less than 2.5 to 1.0, (ii) as of the last day of the fiscal quarters ending (x)
December 31, 2020 and (y) March 31, 2021, in each case, permit its ratio of
EBITDAX for the period of four fiscal quarters then ending to Interest Expense
for such period to be less than 2.0 to 1.0 and (iii) as of the last day of any
fiscal quarter thereafter, commencing on the fiscal quarter ending June 30,
2021, permit its ratio of EBITDAX for the period of four fiscal quarters then
ending to Interest Expense for such period to be less than 2.5 to 1.0.
100



--------------------------------------------------------------------------------





101




--------------------------------------------------------------------------------



Section 9.02 Debt. The Parent will not, and will not permit any Restricted
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:


(a)the Loans or other Obligations arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Obligations arising
under the Loan Documents and the other Secured Obligations.


(b)[Intentionally Omitted].


(c)Debt under Capital Leases or incurred in the ordinary course of business to
pay the deferred purchase price of property or services or the costs of
constructing or improving any property or progress payments in connection with
such property or services, not to exceed an aggregate outstanding principal
amount of the greater of (c) $10,000,000 and (c) 5% of the Borrowing Base in
effect at the time of incurrence thereof.


(d)Debt (other than Permitted EDC Debt) associated with bonds or surety
obligations required by Governmental Requirements in connection with the
operation of its Oil and Gas Properties.


(e)image51.jpg [image51.jpg]image51.jpg [image51.jpg]intercompany Debt (i)
between or among Credit Parties, (ii) existing on the Fourteenth Amendment
Effective Date owed by the Parent, the Borrower, or any Restricted Subsidiary to
Unrestricted Subsidiaries or Restricted Subsidiaries that are not Credit
Parties, provided any such Debt owed by a Credit Party is expressly subordinated
to the Secured Obligations on terms acceptable to the Administrative Agent and
is not pledged to any Person other than the Administrative Agent, or (e)(iii)
owed by from and after the Covenant Relief Period Expiration Date, owed by the
Parent, the Borrower, or any Restricted Subsidiary to Unrestricted Subsidiaries
or Restricted Subsidiaries that are not Credit Parties, provided any such Debt
owed by a Credit Party is expressly subordinated to the Secured Obligations on
terms acceptable to the Administrative Agent and is not pledged to any Person
other than the Administrative Agent or (iv) owed by any Restricted Subsidiary to
any Credit Party.


(f)any Excepted Debt.


(g)Senior Debt of the Parent or any other Credit Party, and any guarantees
thereof, the principal amount of which does not exceed (i) $1,000,000,000 minus
(ii) the outstanding principal amount of any Debt incurred pursuant to Section
9.02(h), at any time outstanding; provided, that: (g) before giving effect to
the incurrence of any such Senior Debt, no Default or Event of Default exists
and immediately after giving effect to the incurrence of any such Senior Debt,
no Default or Event of Default or Borrowing Base Deficiency exists (after giving
effect to any concurrent repayment of Debt with the proceeds of such incurrence,
if any); (g) the Parent is in Pro Forma Compliance after giving effect to the
incurrence of any such Debt and the transactions contemplated thereby and any
repayment of Debt with the proceeds thereof (and the Parent shall deliver to the
Administrative Agent on the date of incurrence thereof a certificate of a
Financial Officer setting forth reasonably detailed calculations demonstrating
Pro
102



--------------------------------------------------------------------------------



Forma Compliance); (g) such Senior Debt does not have any scheduled principal
amortization prior to the date which is one hundred-eighty days after the
Revolving Credit Maturity Date (as in effect on the date of the incurrence of
such Senior Debt); (g) such Senior Debt does not have a scheduled


103




--------------------------------------------------------------------------------



maturity sooner than the date which is one hundred-eighty days after the
Revolving Credit Maturity Date (as in effect on the date of the incurrence of
such Senior Debt); (g) no Subsidiary is required to guarantee such Senior Debt
unless such Subsidiary has guaranteed the Secured Obligations pursuant to the
Guaranty Agreement (by supplement, joinder or otherwise) and/or one or more
other guaranty agreements on terms satisfactory in form and substance to the
Administrative Agent; (g) if such Senior Debt is senior subordinated Debt, such
Senior Debt is expressly subordinate to the payment in full of all of the
Secured Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent; (g) such Senior Debt and any guarantees thereof are on
terms, taken as a whole, no more restrictive on the Parent or any other Credit
Party than the terms and conditions of this Agreement, taken as a whole, as
reasonably determined by a Responsible Officer of the Parent, acting in good
faith, and certified to the Administrative Agent; and (g) such Senior Debt does
not have any mandatory prepayment or mandatory redemption provisions (other than
customary change of control or asset sale tender offer provisions and, in the
case of any Convertible Senior Notes, customary provisions requiring the
repurchase of such Convertible Senior Notes upon the occurrence of a Fundamental
Change) that would require a mandatory prepayment or redemption in priority to
the Secured Obligations.$600,000,000 and any Permitted Refinancing Debt in
respect thereof.


a.From and after the Covenant Relief Period Expiration Date, Debt under a
Colombian Peso denominated unsecured credit facility with a commercial bank or a
syndicate of commercial banks in an aggregate outstanding principal amount not
to exceed the US Dollar equivalent of $30,000,000 (determined as of the closing
date of such Colombian Peso denominated unsecured credit facility based on a
prevailing exchange rate selected by the Administrative Agent in its reasonable
discretion); provided that: (i) such Debt is unsecured; (ii) such Debt does not
have any restriction on the ability of the Borrower or any Credit Party to
amend, supplement or modify this Agreement or the other Loan Documents, (iii)
such Debt does not have any restrictions on the ability of the Borrower or any
other Credit Party to guarantee the Secured Obligations or pledge assets as
collateral security for the Secured Obligations, and (iv) the credit agreement
governing such Debt is, taken as a whole, no more restrictive on the Parent and
the Restricted Subsidiaries than the terms and conditions of this Agreement,
taken as a whole, as reasonably determined by a Responsible Officer of the
Parent, acting in good faith, and certified to the Administrative Agent, and the
terms and conditions of such Debt shall not breach any of the terms and
conditions of this Agreement or any other Loan Document.


b.From and after the Covenant Relief Period Expiration Date, Debt incurred by
any Credit Party, the aggregate outstanding principal amount of which does not
exceed five percent (5%) of the Borrowing Base in effect at the time of such
incurrence.


c.From and after the Covenant Relief Period Expiration Date, Debt of a Person
existing at the time such Person is acquired by the Parent, the Borrower or any
Restricted Subsidiary to the extent such acquisition constitutes a Permitted
Acquisition (and not created in anticipation or contemplation thereof); provided
that the Parent is in Pro Forma Compliance after giving effect to the incurrence
of any such Debt and the transactions contemplated thereby (and the Parent shall
deliver to the Administrative Agent on the date of incurrence thereof a
certificate of a Financial Officer setting forth reasonably detailed
calculations demonstrating Pro Forma Compliance).


104




--------------------------------------------------------------------------------



a.Permitted EDC Debt.


b.Unsecured Debt constituting obligations under any Permitted Advance Payment
Agreement in an aggregate amount not to exceed $50,000,000.00; provided that
such Debt shall at all times be subject to a Subordination Agreement.


Section 9.03 Liens. The Parent will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:


(a)Liens securing the payment of any Secured Obligations.


(b)[Intentionally Omitted].


(c)Excepted Liens.


(d)Liens securing Capital Leases or Debt permitted by Section 9.02(c) but only
on the Property under lease or the property purchased, constructed or improved
and on any general intangibles and proceeds related thereto and accessions,
accessories and upgrades in respect of such leased, purchased, constructed or
improved property.


(e)Liens on Property not constituting Collateral securing Debt or other
obligations and not otherwise permitted by the foregoing clauses of this Section
9.03; provided that the aggregate outstanding principal amount (including the
face amount of all letters of credit or similar instruments) secured under this
Section 9.03(e) shall not exceed the greater of
(i)$5,000,000 and (ii) 2.5% of the then-effective Borrowing Base to the extent
such Liens (x) are existing on the Fourteenth Amendment Effective Date and were
permitted under this Agreement at the time granted or (y) are granted on and
after the Covenant Relief Period Expiration Date.


(f)Liens on Property of a Person (excluding any Property given credit in the
Borrowing Base) existing at the time such Person is acquired by the Parent, the
Borrower or any Restricted Subsidiary to the extent such acquisition constitutes
a Permitted Acquisition (and not created in anticipation or contemplation
thereof); provided that such Liens do not extend to Property not subject to such
Liens at the time of acquisition (other than improvements, accessions, upgrades,
accessories and products and proceeds in respect of such Property) to the extent
such Liens (x) are existing on the Fourteenth Amendment Effective Date and were
permitted under this Agreement at the time granted or (y) are granted on and
after the Covenant Relief Period Expiration Date.


(g)Liens securing Debt permitted by Section 9.02(i), (x) existing on the
Fourteenth Amendment Effective Date that were permitted under this Agreement at
the time granted or (y) granted on and after the Covenant Relief Period
Expiration Date.


(h)Liens on Equity Interests in Unrestricted Subsidiaries (x) existing on the
Fourteenth Amendment Effective Date that were permitted under this Agreement at
the time granted or (y) granted on and after the Covenant Relief Period
Expiration Date.
105



--------------------------------------------------------------------------------





106




--------------------------------------------------------------------------------



a.From and after the Covenant Relief Period Expiration Date, Liens securing Debt
permitted by Section 9.02(k) which are subject to an Intercreditor Agreement.


Section 9.04 Restricted Payments; Repayment of Senior Debt; Amendments to Terms
of Senior Debt and Permitted Advance Purchase Agreement.


(a)Restricted Payments.


image311.jpg [image311.jpg]image91.jpg [image91.jpg]image91.jpg
[image91.jpg]Restricted Payments. The (i) During the Covenant Relief Period, the
Parent will not, and will not permit any other Credit Party to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, return
any capital to its stockholders or make any distribution of its Property to its
Equity Interest holders, except ((a)A) the Parent may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Parent and its Subsidiaries, (B) Permitted Tax
Distributions; (a); (a), (C) any Credit Party may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
Equity Interests (other than Disqualified Capital Stock), and (D) any Credit
Party (other than the Parent) may declare and pay dividends with respect to its
Equity Interests to the direct holders of its Equity Interests that are other
Credit Parties.


i.From and after the Covenant Relief Period Expiration Date, the Parent will
not, and will not permit any other Credit Party to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, return any capital
to its stockholders or make any distribution of its Property to its Equity
Interest holders, except (A) any Credit Party may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
Equity Interests (other than Disqualified Capital Stock); (B) any Credit Party
(other than the Parent) may declare and pay dividends with respect to its Equity
Interests to the direct holders of its Equity Interests that are other Credit
Parties; (C) the Parent may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Parent and its Subsidiaries; ((a)D) Permitted Tax
Distributions, ((a)E) Restricted Payments in an aggregate amount in any calendar
year not to exceed, when added to the amount of any Redemptions made pursuant to
(a) Section 9.04(b)(i)(D), the greater of (x)
image101.jpg [image101.jpg]$50,000,000.00 and (y) ten percent (10 five percent
(5%) of the Borrowing Base in effect at the time of the making of such
Restricted Payment; provided, that both before and immediately after giving
effect to such Restricted Payment, (a) under this clause (E), (1) no Default,
Event of Default or Borrowing Base Deficiency exists, (a)(2) on a pro forma
basis, the Senior Secured Leverage Ratio shall not be greater than 2.75 to 1.00
and (a)(3) the Borrowing Base Utilization Percentage shall not exceed
seventy-five percent (75%), ((a)F) any Credit Party may make required cash
interest payments on any Convertible Senior Notes, ((a)G) any Credit Party may
make any payment in, and/or delivery of, its common stock in satisfaction of the
Parent’s obligations in respect of any Convertible Senior Notes upon conversion
or exchange of such Convertible Senior Notes, ((a)H) any Redemption by any
Credit Party of any Convertible Senior Notes upon the occurrence of a
Fundamental Change to the extent such Redemption constitutes a Restricted
Payment and ((a)I) any Credit Party may pay cash in lieu of fractional shares in
connection with any conversion or exchange of any Convertible Senior Notes.
107



--------------------------------------------------------------------------------





(b)Repayment of Senior Debt and Debt Under any Permitted Advance Purchase
Agreement; Amendment to Terms of Senior Debt and Permitted Advance Purchase


108




--------------------------------------------------------------------------------



Agreements. The Parent will not, and will not permit any of its Restricted
Subsidiaries to, prior to the date that is one hundred-eighty (180) days after
the Revolving Credit Maturity Date:


1.image141.jpg [image141.jpg]call, make or offer to make any optional or
voluntary Redemption of or otherwise optionally or voluntarily Redeem (whether
in whole or in part) the principal amount of any Senior Debt, other than :(A) as
the result of the conversion of Senior Debt into (and solely for without the
payment of cash) Equity Interests (other than Disqualified Capital Stock) of the
Parent, (B) with the Net Cash Proceeds of (1) a substantially concurrent (for
this purpose meaning 30 days) offering of Equity Interests (other than
Disqualified Capital Stock) of the Parent or (2) Permitted Refinancing Debt or
(3) with the net cash proceeds of a sale of Gran Tierra Resources’ Equity
Interests in PetroTal.


i.as the result of the conversion of Senior Debt into Equity Interests of the
Borrower (other than Disqualified Capital Stock);


ii.with the net cash proceeds of a substantially concurrent (for this purpose
meaning 30 days) offering of Equity Interests (other than Disqualified Capital
Stock) or Permitted Refinancing Debt;


iii.cash payments made in lieu of fractional shares in settlement of obligations
under any indenture pursuant to which any Convertible Senior Notes are issued
upon the conversion or required repurchase of any such Convertible Senior Notes
thereunder; or


voluntary Redemptions of Senior Debt in an aggregate amount in any calendar year
not to exceed, when added to the amount of any Restricted Payments made pursuant
to (D)Section 9.04(a)(v), the greater of (x) $50,000,000.00 and (y) ten percent
(10%) of the Borrowing Base in effect at the time of the making of such
Redemption; provided, that both before and immediately after giving effect to
such Redemption, (D)(D) no Default, Event of Default or Borrowing Base
Deficiency exists, (D)(D) on a pro forma basis, the Senior Secured Leverage
Ratio shall not be greater than 2.75 to 1.00 and (D)(D) the Borrowing Base
Utilization Percentage shall not exceed seventy-five percent (75%);


For the avoidance of doubt, the issuance of Senior Debt pursuant to an Exchange
Offer in exchange for previously issued Senior Debt shall not constitute a
Redemption of such Senior Debt.


2.(A) during the Covenant Relief Period, make any payment, including but not
limited to shortfall payments, any payment in full of all of the Credit Parties’
obligations under any Permitted Advance Payment Agreement prior to the original
due date thereof or otherwise, pursuant to any Permitted Advance Purchase
Agreement without the consent of the Required Revolving Credit Lenders other
than with the Net Cash Proceeds of (1) a substantially concurrent (for this
purpose meaning 30 days) offering of Equity Interests (other than Disqualified
Capital Stock) of the Parent or (2) Permitted Refinancing Debt; provided that,
notwithstanding anything in this clause (ii)(A) to the contrary during the
Covenant Relief Period, the Parent or any of its Restricted Subsidiaries may
make shortfall payments in connection with any Permitted Advance Payment
Agreement if (1) both before and immediately after giving
109



--------------------------------------------------------------------------------



effect to such payment (aa) no Default, Event of Default or Borrowing Base
Deficiency shall have occurred and is continuing, (bb) on a pro forma basis, the
Senior Secured Leverage Ratio shall not be greater


110




--------------------------------------------------------------------------------



than 2.50 to 1.00 and (cc) the Borrowing Base Utilization Percentage shall not
exceed seventy- five percent (75%) and (2) the Agent shall have received a
certificate of a Responsible Officer of the Parent certifying as to the
foregoing and setting forth the date and amount of such payment and (B) from and
after the Covenant Relief Period, make any payment (including, but not limited
to shortfall payments, any payment in full of all of the Credit Parties’
obligations under any Permitted Advance Payment Agreement prior to the original
due date thereof, or otherwise) pursuant to any Permitted Advance Purchase
Agreement other than with the Net Cash Proceeds of (1) a substantially
concurrent (for this purpose meaning 30 days) offering of Equity Interests
(other than Disqualified Capital Stock) of the Parent or (2) Permitted
Refinancing Debt unless (aa) both before and immediately after giving effect to
such payment (x) no Default, Event of Default or Borrowing Base Deficiency shall
have occurred and is continuing, (y) on a pro forma basis, the Senior Secured
Leverage Ratio shall not be greater than 2.75 to 1.00 and (z) the Borrowing Base
Utilization Percentage shall not exceed seventy-five percent (75%) and (bb) the
Agent shall have received a certificate of a Responsible Officer of the Parent
certifying as to the foregoing and setting forth the date and amount of such
payment.


1.(A)(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Debt or any Senior Debt Document if (1) the effect thereof would be to
shorten its maturity or average life, in either case to a date that is prior to
one hundred-eighty days after the Revolving Credit Maturity Date, or increase
the amount of any payment of principal thereof or increase the rate or shorten
any period for payment of interest thereon or (2) such action requires the
payment of a consent fee (howsoever described) unless, both before and
immediately after giving effect thereto, (aa) no Default, Event of Default or
Borrowing Base Deficiency exists, (bb) on a pro forma basis, the Senior Secured
Leverage Ratio shall not be greater than 2.75 to 1.00 and (cc) the Borrowing
Base Utilization Percentage shall not exceed seventy-five percent (75%);
provided that the foregoing shall not prohibit (x) the execution of supplemental
indentures associated with the incurrence of additional Senior Debt to the
extent permitted by Section 9.02(g), (y) the execution of supplemental
indentures or other modifications for the correction of defects, ambiguities or
deficiencies which can be adopted without consent of any of the holders of the
Senior Debt or
(z) the execution of supplemental indentures to add guarantors if required by
the terms of any Senior Debt Document; provided such Person complies with
Section 8.14(a) and becomes a Guarantor, or (B) with respect to any Senior Debt
that is subordinated to the Secured Obligations or any other Debt, designate any
Debt (other than obligations of the Parent, the Borrower and the Restricted
Subsidiaries pursuant to any other Senior Debt that is not so subordinated or
the Loan Documents) as “Specified Senior Indebtedness” or “Specified Guarantor
Senior Indebtedness” or give any such other Debt any other similar designation
for the purposes of any Senior Debt Document related to Senior Debt that is
subordinated to the Secured Obligations or any other Debt. For the avoidance of
doubt, shares of common stock and cash issued in lieu of fractional shares of
common stock, in each case issued upon conversion or exchange of any Convertible
Senior Notes shall not be prohibited by this Section 9.04(b).


(c) amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Permitted
Advance Payment Agreement in a manner adverse to the Lenders, it being agreed
that (A) any additional
111



--------------------------------------------------------------------------------



event which requires the immediate payment in full of all of the Credit Parties’
obligations under any Advance Payment Agreement prior to the stated due date
thereof, (B) any requirement that


112




--------------------------------------------------------------------------------



any amount of money be paid, prepaid or repaid under any Permitted Advance
Payment Agreement on an earlier date or dates than as set forth in such
Permitted Advance Payment Agreement on the date of execution thereof or (C) any
increase in the interest rate or amount of production required to be delivered
thereunder, in each case, shall be deemed to be adverse to the Lenders.


Section 9.05 Investments, Loans and Advances. The Parent will not, and will not
permit any Restricted Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:


(a)Investments reflected in the Financial Statements or Investments which are
outstanding as of the Ninth Amendment Effective Date as set forth on Schedule
9.05.


(b)accounts receivable arising in the ordinary course of business.


(c)direct obligations of the United States, Canada, or any agency thereof, or
obligations guaranteed by the United States, Canada, or any agency thereof, in
each case maturing within one year from the date of creation thereof.


(d)commercial paper maturing within one year from the date of creation thereof
rated no lower than A2 or P2 by S&P, Moody’s, Dominion Bond Rating Service
Limited or Canada Bond Rating Service.


(e)image112.jpg [image112.jpg](i) deposits maturing within one year from the
date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States or Canada or of any other bank
or trust company which is organized under the laws of the United States or any
state thereof or Canada or any province thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P, Moody’s, Dominion Bond Rating Service Limited or Canada Bond Rating
Service and (ii) so long as no Excess Cash exists, certificates of deposit or
time deposits with banks located in Panama, Colombia, Barbados or Bermuda in the
ordinary course of business and, with respect to such deposits described in this
clause (ii) not to exceed the equivalent of $50,000,000 or such lesser amount as
may be reasonably required to be deposited by the Credit Parties in the ordinary
course of business, in each case under this clause (ii) , exclusive of any such
deposits in which the Administrative Agent has a first priority perfected
security interest; provided that (x) any certificate of deposit in existence on
the Fourteenth Amendment Date (but not renewals thereof) and (y) any certificate
of deposit that is permitted under this clause (ii) at the time opened or
entered into (but not renewals thereof) shall, in each case, be permitted
hereunder regardless of whether Excess Cash exists during the term of any such
certificate of deposit.


(f)deposits in money market funds investing exclusively in Investments described
in Section 9.05(c), Section 9.05(d) or Section 9.05(e).


113



--------------------------------------------------------------------------------



(g)(i) Investments made by any Credit Party in or to any Credit Party or any
Person who concurrently becomes a Restricted Subsidiary concurrently with the
making of such Investment and who will become a Guarantor pursuant to Section
8.14(a), (ii)ii Investments made by any Restricted Subsidiary in or to any
Credit Party and (iii)iii Investments made by any Credit


114




--------------------------------------------------------------------------------



Party in or to any Restricted Subsidiaries which are not Credit Parties (x)
existing on the Fourteenth Amendment Effective Date that were permitted under
this Agreement when made or (y) made from and after the Covenant Relief Period
Expiration Date; provided that, with respect to this clause (iii) in respect of
Investments made by any Credit Party, (A) both before and immediately after
giving effect to any such Investment, no Default shall exist, and (B) after
giving effect to any such Investment, the Borrowing Base Utilization Percentage
shall not exceed ninety percent (90%).


a.Subject to Section 9.17, Investments in direct ownership interests in
additional Oil and Gas Properties; provided that no Default shall have occurred
and be continuing or would result therefrom.


b.Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to any
Credit Party as a result of a bankruptcy or other insolvency proceeding of the
obligor in respect of such debts or upon the enforcement of any Lien in favor of
any Credit Party; provided that the Parent shall give the Administrative Agent
prompt written notice in the event that the aggregate amount of all Investments
held at any one time under this Section 9.05(i) exceeds $1,000,000.


c.Subject to Section 9.17, other Investments in an aggregate amount (measured at
the time such Investments are made) not to exceed five percent (5%) of the
Borrowing Base in effect at the time of making such Investment.


d.Investments made with Equity Interests of the Parent.


i.image131.jpg [image131.jpg]image141.jpg [image141.jpg](l)Investments in (xi)
Unrestricted Subsidiaries, (y (x) existing on the Fourteenth Amendment Effective
Date that were permitted under this Agreement when made, (y) during the Covenant
Relief Period, not to exceed $500,000 in the aggregate and (z) from and after
the Covenant Relief Period Expiration Date, not to exceed five percent (5%) of
the Borrowing Base then in effect at the time made, (ii) Persons that are not
Subsidiaries and (zfrom and after the Covenant Relief Period Expiration Date,
not to exceed five percent (5%) of the Borrowing Base then in effect at the time
made and (iii) Ecuadorian Oil and Gas Properties, (A) during the Covenant Relief
Period in an aggregate amount not to exceed $4,000,000, to be used solely to pay
for existing capital expenditure commitments with respect thereto and (B) from
and after the Covenant Relief Period Expiration Date, in each case, made with
all or a portion of the Available Amount on the date that a Responsible Officer
of the Parent elects to apply all or a portion thereof pursuant to this Section
9.05(l9.05(k); provided that in each case of the foregoing clauses (xi), (ii)
through and (ziii)(B), (iA) after giving effect to such Investment on a pro
forma basis, the Senior Secured Leverage Ratio shall not be greater than 2.75 to
1.00 and (iiB) after giving effect to any such Investment, the Borrowing Base
Utilization Percentage shall not exceed seventy-five percent (75%).


ii.(m)Subject to Section 9.17, Investments made with the amount of Net Cash
Proceeds of any Permitted Equity Issuance after the Ninth Amendment Effective
Date, within forty five days of the date of issuance thereof; provided that (i)
after giving effect to such
115



--------------------------------------------------------------------------------



Investment on a pro forma basis, the Senior Secured Leverage Ratio shall not be
greater than 2.75 to 1.00 and (ii)


116




--------------------------------------------------------------------------------



after giving effect to any such Investment, the Borrowing Base Utilization
Percentage shall not exceed seventy-five percent (75%).


i.(i)(n) Investments consisting of Equity Interests, other than Disqualified
Capital Stock, resulting from any of the conversion of Debt set forth on
Schedule 9.05 in the Person listed as the debtor with respect to such applicable
Debt, (ii) the conversion of Investments consisting of other Debt or Equity
Interests otherwise permitted hereunder, in each case, into Equity Interests
(other than Disqualified Capital Stock) in the Person listed as Debtor with
respect to such converted Debt or which issued such converted Equity Interests;
provided, that, for the avoidance of doubt, for the foregoing clauses (i) and
(ii), (x) no Credit Party may make further contributions to such Person as a
result of ownership of such Equity Interests, or the permitted conversion of
Equity Interests or Debt pursuant to this Section 9.05(n9.05(m) except as
otherwise permitted hereunder, (y) any Equity Interests received as a result of
such conversion with respect to Investments otherwise permitted pursuant to
another clause of this Section 9.05 shall continue to be Investments existing
pursuant to such clause (and not this Section 9.05(n9.05(m)) and (z) any
conversion of Investments initially made pursuant to and permitted by another
clause of this Section 9.05 shall not be subject to any of the conditions
precedent to the making of such Investment set forth therein at the time of such
conversion or the notice requirements set forth in any clause of this Section,
and (iii) (x) Investments in or to any Restricted Subsidiary that is not a
Credit Party or an Unrestricted Subsidiary that are otherwise permitted under
Section 9.05 and existing on the Fourteenth Amendment Effective Date that were
permitted under this Agreement when made and (y) from and after the Covenant
Relief Period Expiration Date, Investments in or to any Restricted Subsidiary
that is not a Credit Party or an Unrestricted Subsidiary that are otherwise
permitted under Section 9.05, in each case, the obligations of which are
transferred to or assumed by a Restricted Subsidiary that is not a Credit Party
or an Unrestricted Subsidiary.


For the avoidance of doubt, (a) Investments in Ecuadorian Oil and Gas Properties
shall only be permitted pursuant to Section 9.05(l9.05(k) and (b)
notwithstanding anything in this Agreement to the contrary, any acquisition of
Ecuadorian Oil and Gas Properties, whether by the direct ownership thereof, the
execution of any lease or concession agreement therefor, the commitment to any
work program therefor or otherwise, shall be deemed to be an “Investment” for
purposes of this Agreement.


Section 9.06 Nature of Business; Unrestricted Subsidiaries.


(a)The Parent and the Borrower will not, and will not permit any Restricted
Subsidiary to, allow any material change to be made in the character of its
business as an independent oil and gas exploration and production company.


(b)[Intentionally Omitted].


(c)From and after the date hereof, the Parent will not, and will not permit any
Credit Party to, acquire or make any other expenditure (whether such expenditure
is capital, operating or otherwise) in or related to, any Oil and Gas Properties
not located within the geographical boundaries of Colombia, Mexico or Ecuador
except (i) Investments in Unrestricted
117



--------------------------------------------------------------------------------



Subsidiaries that are otherwise permitted by Section 9.05 and (ii) expenditures
(other than in Property or expenditures consisting of deposits or fees
associated with purchase agreements of


118




--------------------------------------------------------------------------------



Property) in preparation of a potential acquisition, ownership or operation of
Oil and Gas Properties (excluding any capital expenditures attributable to the
actual acquisition, ownership or operation of Oil and Gas Properties).


a.Subject to Section 9.06(e), any Person that becomes a Subsidiary of the Parent
or any of its Restricted Subsidiaries shall be classified as a Restricted
Subsidiary.


b.The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior to, and
immediately after giving effect to, such designation, neither a Default nor a
Borrowing Base Deficiency would exist and (ii) such designation is deemed to be
(A) an Investment in an Unrestricted Subsidiary in an amount equal to the fair
market value as of the date of such designation of the Parent’s direct and
indirect ownership interest in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 9.05(l9.05(k)
and (B) a disposition of the assets owned by such Subsidiary on the date of such
designation for the purposes of Section 9.11(d)(iii). Except as provided in this
Section 9.05(e), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.


c.The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if, after giving effect to such designation, (i) the representations
and warranties of the Parent and its Restricted Subsidiaries contained in each
of the Loan Documents are true and correct on and as of such date as if made on
and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date), (ii) no
Default would exist, and (iii) the Parent and the Borrower each complies with
the requirements of Section 8.14, Section 8.15 and this Section 9.06. Any such
designation shall be treated as a cash dividend (including for purposes of
calculating the Available Amount) in an amount equal to the lesser of the fair
market value of the Parent’s direct and indirect ownership interest in such
Subsidiary or the amount of the Parent’s cash investment previously made for
purposes of the limitation on Investments under Section 9.05.


Section 9.07 Limitation on Leases. The Parent will not, and will not permit any
other Credit Party to, create, incur, assume or suffer to exist any obligation
for the payment of rent or hire of Property of any kind whatsoever (real or
personal but excluding Capital Leases and leases of Hydrocarbon Interests),
under leases or lease agreements which would cause the aggregate amount of all
payments made by the Credit Parties pursuant to all such leases or lease
agreements, including, without limitation, any residual payments at the end of
any lease, to exceed $4,000,000 in any period of twelve consecutive calendar
months during the life of such leases.


Section 9.08 Proceeds of Notes. The Parent will not permit the proceeds of the
Notes to be used for any purpose other than those permitted by Section 7.19.


Section 9.09 Sale or Discount of Receivables. Except for receivables obtained by
any Credit Party out of the ordinary course of business or the settlement of
joint interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts
119



--------------------------------------------------------------------------------



receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction,


120




--------------------------------------------------------------------------------



from proved, developed, producing Oil and Gas Properties of the Credit Parties
as set forth in the most recent Reserve Report delivered pursuant to the terms
of this Agreement for each month during the period during which such Swap
Agreement is in effect for each of crude oil and natural gas, calculated
separately and (iii) with a tenor not to exceed three (3) years.


(b)Swap Agreements entered into by the Parent or the Borrower in respect of
interest rates with an Approved Counterparty, as follows: (i) Swap Agreements
effectively converting interest rates from fixed to floating, the notional
amounts of which (when aggregated with all other Swap Agreements of the Parent
and the Borrower then in effect effectively converting interest rates from fixed
to floating) do not exceed 50% of the then outstanding principal amount of the
Parent’s or Borrower’s Debt for borrowed money which bears interest at a fixed
rate and (ii) Swap Agreements entered into by the Parent or the Borrower
effectively converting interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Swap Agreements of the Parent
and the Borrower then in effect effectively converting interest rates from
floating to fixed) do not exceed 100% of the then outstanding principal amount
of the Parent’s Debt for borrowed money which bears interest at a floating rate;
and


(c)Swap Agreements in respect of foreign exchange and currency option
transactions with an Approved Counterparty to provide protection against
fluctuations in currency values; provided that (i) the Parent or any Restricted
Subsidiary may enter into unsecured physical Swap Agreements in respect of
Colombian Pesos with Persons who are not Approved Counterparties in order to
hedge up to (X) 50% of the value of forecasted exposure in the first six months
and (Y) up to 25% of the value of forecasted exposure for the next six months
and provided, further, that all such Swap Agreements shall be entered into in
the ordinary course of business and consistent with prudent business practice
and not for speculative purposes.


(d)In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Parent or any Restricted Subsidiary to post collateral, credit
support (including in the form of letters of credit) or margin to secure their
obligations under such Swap Agreement or to cover market exposures.


Section 9.16 Material Documents. The Parent will not, and will not permit any
other Credit Party to, amend, modify, supplement, cancel or terminate, or waive
compliance with respect to, any Material Documents in any manner that is
materially adverse to the interests of the Lenders without the prior written
consent of the Majority Revolving Credit Lenders (and, provided that the Parent
promptly furnishes to the Administrative Agent a copy of such amendment,
modification, supplement, cancellation, termination or waiver).


Section 9.17 Acquisitions.


(i)image151.jpg [image151.jpg]During the Covenant Relief Period, the Parent will
not, and will not permit any Restricted Subsidiary or Unrestricted Subsidiary
to, (i) acquire any Oil and Gas Property (including by signing a new lease or
concession agreement, by contract or otherwise) or Equity Interests in any
115



--------------------------------------------------------------------------------



Person (other than any Restricted Subsidiary or Unrestricted Subsidiary in
existence on Fourteenth Amendment Effective Date) or (ii) merge into or with or
consolidate with any other Person (other than any Restricted Subsidiary), for an
aggregate consideration for all such


116




--------------------------------------------------------------------------------



acquisitions, mergers and consolidations that exceeds five percent (5%) of the
Borrowing Base then in effect at the time of such acquisition, merger or
consolidation; provided that, notwithstanding the foregoing, the Parent, any
Restricted Subsidiary or Unrestricted Subsidiary may (x) acquire any Oil and Gas
Property (including by signing a new lease or concession agreement, by contract
or otherwise) or Equity Interests in any Person or (y) merge into or with or
consolidate with any other Person, so long as (1) 100% of the consideration used
to fund such acquisition, merger or consolidation constitutes direct or indirect
Net Cash Proceeds of a Permitted Equity Issuance made within thirty (30) days
prior to the consummation of such acquisition, merger or consolidation and (2)
the Administrative Agent shall have received a certificate of a Responsible
Officer certifying as to the amount of such Net Cash Proceeds and that 100% of
the consideration of such acquisition, merger or consolidation constitutes
direct or indirect Net Cash Proceeds of a Permitted Equity Issuance made within
thirty (30) days prior to the consummation of such acquisition, merger or
consolidation in compliance with this Section 9.17(a).


i.From and after the Covenant Relief Period Expiration Date, the Parent will
not, and will not permit any Restricted Subsidiary to, (i) acquire any Oil and
Gas Property (including by signing a new lease or concession agreement, by
contract or otherwise) or Equity Interests in any Person (other than any
Restricted Subsidiary or Unrestricted Subsidiary in existence on Fourteenth
Amendment Effective Date) or (ii) merge into or with or consolidate with any
other Person (other than any Restricted Subsidiary), unless both before and
immediately after giving effect to such acquisition, merger or consolidation,
(x) on a pro forma basis, the Senior Secured Leverage Ratio shall not be greater
than 2.75 to 1.00 and (y) the Borrowing Base Utilization Percentage shall not
exceed seventy-five percent (75%).


Section 9.18 Marketing Activities. The Parent will not, and will not permit any
other Credit Party to, enter into any contracts for the purchase and sale of
crude oil or any other Hydrocarbons other than Offtake Agreements.


Section 9.19 Sanctions. Neither the Parent nor any Subsidiary shall, directly or
indirectly, use the proceeds of any Loan or Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, (a) (i) to knowingly fund any activities of or
business with any Person, or (ii) for any purpose in any Designated Jurisdiction
that, in each case, at the time of such funding, is the subject of Sanctions, or
(b) in any other manner that will result in a violation by any Person (including
any Person participating in the transaction, whether as Lender, Administrative
Agent, Issuing Bank, or otherwise) of Sanctions, Anti- Corruption Laws or
Anti-Money Laundering Laws.


Section 9.20 Anti-Corruption Laws. Neither the Parent nor any Subsidiary shall
fail to conduct its businesses in compliance with applicable Anti-Corruption
Laws or Anti-Money Laundering Laws in all material respects.


ARTICLE X
Events of Default; Remedies


117



--------------------------------------------------------------------------------



Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:


118




--------------------------------------------------------------------------------



(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof, by acceleration or otherwise.


(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days.


(c)any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification of any Loan Document or waiver under such Loan Document, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with any Loan Document or any amendment or modification thereof
or waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made (except to the extent such representation or warranty
is qualified by materiality or Material Adverse Effect, in which case it shall
have been incorrect when made or deemed made).


(d)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.01(j), Section 8.02, Section 8.03, Section
8.14, Section 8.16 or in Article IX.


(e)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section
10.01(a), Section 10.01(b) or Section 10.01(d)) or any other Loan Document, and
such failure shall continue unremedied for a period of 30 days after the earlier
to occur of (i) any Credit Party becomes aware of such failure or (ii) notice
thereof from the Administrative Agent to the Borrower (which notice may be given
at the request of any Lender).


(f)any Credit Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable.


(g)any event or condition occurs that results in any Material Indebtedness of
any Credit Party becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, but in any event after the
expiration of any applicable grace period provided in the applicable agreement
or instrument under which such Material Indebtedness was created) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity or require any Credit Party to make an offer in
respect thereof; provided that this clause (g) shall not apply to any conversion
or exchange trigger that results in conversion or exchange of any convertible or
exchangeable debt securities into equity, as applicable.


119



--------------------------------------------------------------------------------



(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Credit Party or


120




--------------------------------------------------------------------------------



(n)any Credit Party defaults on any of its obligations under one or more
Concession Agreements relating to Oil and Gas Properties having a Fair Market
Value greater than the greater of (x) $10,000,000 and (y) 5% of the
then-effective Borrowing Base, where the effect of such default is to entitle a
ANH or Ecopetrol, either immediately or with the giving of notice, but in any
event after the expiration of any applicable grace period provided in the
applicable Concession Agreement, to early terminate (declaración de caducidad)
such Concession Agreement(s), or to take any other course of action with respect
thereto.


(o)any Credit Party defaults on any of its obligations under an Offtake
Agreement where the effect of such default is to entitle the Eligible Buyer
under such Offtake Agreement, either immediately or with the giving of notice,
but in any event after the expiration of any applicable grace period provided in
the applicable Offtake Agreement, to terminate such Offtake Agreement, or to
take any other course of action with respect thereto.


(p)a Change in Control shall occur.


(q)any event or circumstance occurs which requires any Credit Party to make any
payment under any Permitted Advance Payment Agreement prior to the original due
date thereof, whether by acceleration or otherwise (but excluding, for clarity,
any payments required to be made on a monthly basis due to under delivery of
crude oil pursuant to the terms of any Permitted Advance Payment Agreement).


Section 10.02 Remedies.


(a)In the case of an Event of Default other than one described in Section
10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent, at the
request of the Majority Revolving Credit Lenders, shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Revolving Credit Commitments, and thereupon the
Revolving Credit Commitments shall terminate immediately, and (ii) declare the
Notes, the Colombian Notes and the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Credit Parties
accrued hereunder and under the Notes, the Colombian Notes and the other Loan
Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.09(j)), shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by each Credit Party; and in case of an Event of Default described
in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the Revolving Credit
Commitments shall automatically terminate and the Notes, the Colombian Notes and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and the other obligations of the Credit Parties accrued
hereunder and under the Notes, the Colombian Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC
Exposure as provided in Section 2.09(j)), shall automatically become
119



--------------------------------------------------------------------------------



due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Credit Parties.


119




--------------------------------------------------------------------------------



(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement;


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
C.to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84- 14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement; or


(ii)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


a.In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that none of the Administrative Agent, the Arrangers and their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
Section 12.23 Acknowledgement Acknowledgment Regarding Any Supported QFCs. To
the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the FDIC under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding
145

